                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 1 of 68 Page ID
                                                                                          #:68112


                                                           1 CALLAHAN & BLAINE, APLC                           PUBLIC REDACTED VERSION
                                                             Edward Susolik (SBN 151081)                       FILED WITH CONDITIONAL
                                                           2 Esusolik@callahan-law.com                         REDACTIONS PER
                                                             David J. Darnell (SBN 210166)                     FED. R. CIV. PROC. 26(b)(5)(B)
                                                           3 Ddarnell@callahan-law.com
                                                             James M. Sabovich (SBN 218488)                    AND L.R. 79-5.2.2
                                                           4 Jsabovich@callahan-law.com
                                                             3 Hutton Centre Drive, Ninth Floor
                                                           5 Santa Ana, California 92707
                                                             Telephone: (714) 241-4444
                                                           6 Facsimile: (714) 241-4445
                                                           7 Attorneys for Defendants and Counterclaimants
                                                             NEWPORT TRIAL GROUP and SCOTT J. FERRELL
                                                           8
                                                           9                     UNITED STATES DISTRICT COURT
                                                         10        CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                                                         11 NATURAL IMMUNOGENICS                      CASE NO. 8:15-cv-02034-JVS-JCG
                                                            CORP., a Florida corporation,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                                           DEFENDANTS NEWPORT TRIAL
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                                              Plaintiff,              GROUP’S AND SCOTT J.
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                                           FERRELL’S FIRST AMENDED
                                                                v.                                    COUNTERCLAIM FOR:
                                                         14
                                                            NEWPORT TRIAL GROUP, et al.,               1. Violation of RICO Act (18 U.S.C.
                                                         15                                               §§ 1961, 1962(c), and 1964(c)
                                                                              Defendants.
                                                         16                                            2. Conspiracy to Violate RICO Act (18
                                                                                                          U.S.C. §§ 1961, 1962(d), and
                                                         17 NEWPORT TRIAL GROUP, a                        1964(c))
                                                            professional corporation; and SCOTT
                                                         18 J. FERRELL, an individual,                DEMAND FOR JURY TRIAL
                                                         19                     Counterclaimants,
                                                                                                      Judge:   Hon. James V. Selna
                                                         20         v.
                                                         21 NATURAL IMMUNOGENICS                      Complaint Filed: December 7, 2015
                                                            CORP., a Florida corporation;             Trial Date:      November 3, 2020
                                                         22 BENJAMIN QUINTO, an individual;
                                                            THEO QUINTO, an individual;
                                                         23 EMORD & ASSOCIATES, P.C., a
                                                            District of Columbia corporation;
                                                         24 PETER A. ARHANGELSKY, an
                                                            individual; CHARLOTTE
                                                         25 CARLBERG, an individual;
                                                            MARYANN BUC, an individual; and
                                                         26 JIM BUC, an individual,
                                                         27                     Counter-Defendants.
                                                         28


                                                                                 FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 2 of 68 Page ID
                                                                                          #:68113


                                                           1        1.    Defendants and Counterclaimants Newport Trial Group, now known as
                                                           2 Pacific Trial Attorneys (“Newport Trial Group” or “NTG) and Scott J. Ferrell
                                                           3 (collectively “Counterclaimants”) bring the instant Counterclaims against Natural
                                                           4 Immunogenics Corp. (“NIC”), Benjamin Quinto, Theo Quinto, Emord &
                                                           5 Associates, P.C., Peter A. Arhangelsky, Charlotte Carlberg, MaryAnn Buc, and Jim
                                                           6 Buc (collectively “Counter-Defendants”) alleging the following on personal
                                                           7 knowledge or, where Counterclaimants lack personal knowledge, upon information
                                                           8 and belief, including the investigation of counsel. Other individuals who have not
                                                           9 been named as Counter-Defendants in this action but who have nevertheless assisted
                                                         10 in the unlawful acts described herein include Joshua S. Furman, Jennifer Fernandes,
                                                         11 Clark W. Baker, and Carlos F. Negrete (collectively, the “Non-Party Co-
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Conspirators”).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                                I.    INTRODUCTION
                                                         14         2.    This Counterclaim exposes a vengeful plot against attorneys who tried
                                                         15 to expose a company making millions of dollars selling a quack potion to desperate
                                                         16 consumers. The plotters include: (1) a company that has fraudulently accumulated
                                                         17 vast wealth by exploiting fear and falsely marketing its “IMMUNE SUPPORT”
                                                         18 treatment; (2) an enabling partner and law firm willing to break the rules to further
                                                         19 the company’s vendetta; (3) at least three witnesses who, with the assistance of the
                                                         20 company and its attorneys, filed demonstrably false declarations before this Court;
                                                         21 and (4) a scofflaw investigator with a history of blackmailing witnesses.
                                                         22         3.    For the past five years, Counter-Defendants and the Non-Party Co-
                                                         23 Conspirators have waged a war of retaliation against Ferrell, his law firm, and his
                                                         24 employees and his clients because they exposed NIC’s existential danger to the
                                                         25 public health. A sampling of Counter-Defendants’ ongoing criminal acts include:
                                                         26               a.     actively soliciting and filing knowingly false declarations
                                                         27 accusing Ferrell of multiple felonies in an effort to secure “death penalty” sanctions
                                                         28 and avoid a trial on the merits;
                                                                                               -1-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 3 of 68 Page ID
                                                                                          #:68114


                                                           1               b.    suborning perjury by promising witnesses the benefit of NIC’s
                                                           2 “vast resources” in exchange for false declarations;
                                                           3               c.    presenting a litany of provably false accusations in filings before
                                                           4 this Court, including but not limited to the often repeated but completely false claim
                                                           5 that Andrew Nilon lied in a declaration about his grandmother being sick (see e.g.
                                                           6 Dkt. 911 at 25, ¶105 [“Nilon’s false ‘sick grandmother’ affidavit is part of a
                                                           7 pattern”]);
                                                           8               d.    extorting and tampering with a witness by publishing a
                                                           9 derogatory website designed to coerce that witness to provide false testimony;
                                                         10                e.    utilizing an investigator (who is now a convicted felon and
                                                         11 registered sex offender) who illegally impersonated law enforcement to procure
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 false testimony; and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                f.    presenting and repeatedly citing a false declaration claiming a
                                                         14 party had evaded a properly noticed deposition, among other criminal acts.
                                                         15         4.     All of these criminal acts advance the common illegal purpose of
                                                         16 securing and presenting false claims and evidence against NTG and Ferrell. This
                                                         17 Counterclaim intends to expose and seek redress for these crimes.
                                                         18                        II.   SUMMARY OF LEGAL CLAIMS
                                                         19         5.     This action is brought under the federal Racketeer Influenced and
                                                         20 Corrupt Organizations Act (the “RICO Act”), 18 U.S.C. §§ 1961, 1962(c)-(d) and
                                                         21 1964(c), based on multiple acts of fraud, false allegations, perjury and other
                                                         22 unlawful acts, including mail fraud (18 U.S.C. §§ 1341, 1349), wire fraud (18
                                                         23 U.S.C. §§ 1343, 1349), extortion (18 U.S.C. § 1951), obstruction of justice (18
                                                         24 U.S.C. § 1503, 1512(c)), and witness tampering (18 U.S.C. § 1512).
                                                         25         6.     As described more fully below, these unlawful acts have been
                                                         26 undertaken by Counter-Defendants and the Non-Party Co-Conspirators through a
                                                         27 criminal enterprise and as part of a pattern of racketeering activity that was
                                                         28 deliberately designed to inflict revenge upon Counterclaimants and to “chill” or
                                                                                               -2-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 4 of 68 Page ID
                                                                                          #:68115


                                                           1 otherwise send a message to class action attorneys and other whistleblowers who
                                                           2 might bring actions on behalf of consumers or the public seeking to stop NIC’s
                                                           3 fraudulent marketing and false advertising practices.
                                                           4        7.     NIC manufactures, markets, and sells colloidal silver to fearful and
                                                           5 vulnerable individuals by falsely claiming that it provides “IMMUNE SUPPORT.”
                                                           6 NIC’s product “has no known function or benefits in the body when taken by
                                                           7 mouth.” National Institute of Health, Silver available at
                                                           8 https://nccih.nih.gov/health/colloidalsilver.
                                                           9        8.     Stated differently, NIC is in the business of selling proverbial snake oil
                                                         10 to the weak, the sick, and the scared. Despite overwhelming evidence that colloidal
                                                         11 silver does more harm than good, and despite specific prohibitions on marketing
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 colloidal silver for health benefits or as a treatment, NIC profits by doing exactly
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 that. NIC has even bribed doctors to push Sovereign Silver as a treatment for
                                                         14 everything from cancer to the common cold.
                                                         15         9.     Most recently, NIC has sought to profit from the COVID-19 crisis by
                                                         16 promoting its product as a preventative treatment for the Coronavirus and by having
                                                         17 its “expert,” Robert Scott Bell, and its Medical Director, Dr. David Blyweiss, tout
                                                         18 colloidal silver as a “treatment” for the Coronavirus. NIC’s Co-Presidents,
                                                         19 Benjamin Quinto and Theo Quinto, have even gone so far as to directly promote
                                                         20 Sovereign Silver as a preventative treatment for the Coronavirus. In a public post in
                                                         21 NIC’s own website, NIC’s Co-Presidents wrote: “News of the Coronavirus has sent
                                                         22 shockwaves across the world and now, the United States. We urge you to take
                                                         23 precautionary measures, not based in fear, but based in the reality of the situation.”
                                                         24 https://naturalimmunogenics.activehosted.com/index.php?action=social&chash=ac1
                                                         25 dd209cbcc5e5d1c6e28598e8cbbe8.378. One of the “precautionary measures” that
                                                         26 they recommend is to “[i]ncrease your intake of Sovereign Silver to the Immune
                                                         27 Building Dose; 1 tsp, 3x daily.” (Id.)
                                                         28
                                                                                               -3-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 5 of 68 Page ID
                                                                                          #:68116


                                                           1        10.   The Federal Trade Commission (“FTC”), which previously warned
                                                           2 NIC regarding its own false advertising, has said of companies like NIC in
                                                           3 connection with the COVID 19 crisis: “What we don’t need in this situation are
                                                           4 companies preying on consumers by promoting products with fraudulent prevention
                                                           5 and treatment claims.” An expert from the Mayo Clinic has issued a similar
                                                           6 warning:
                                                           7              Colloidal silver isn’t considered safe or effective for any of the health
                                                           8              claims manufacturers make. Silver has no known purpose in the body.
                                                           9              Nor is it an essential mineral, as some sellers of silver products claim.
                                                         10               …
                                                         11               Manufacturers of colloidal silver products often claim that they are
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12               cure-alls, boosting your immune system, fighting bacteria and viruses,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13               and treating cancer, HIV/AIDS, shingles, herpes, eye ailments and
                                                         14               prostatitis.
                                                         15               However, no sound scientific studies to evaluate these health claims
                                                         16               have been published in reputable medical journals. In fact, the Food
                                                         17               and Drug Administration has taken action against some manufacturers
                                                         18               of colloidal silver products for making unproven health claims.
                                                         19 See https://www.mayoclinic.org/healthy-lifestyle/consumer-health/expert-
                                                         20 answers/colloidal-silver/faq-20058061.
                                                         21         11.   Other experts have rightfully observed that “companies selling products
                                                         22 with colloidal silver that claim to prevent or cure illnesses like coronavirus are a
                                                         23 major threat to public health, as they might stop or delay consumers from seeking
                                                         24 the appropriate medical treatment.” See R. Cairns, Insider, Colloidal silver is not
                                                         25 safe to consume or apply to your skin (Mar. 26, 2020) available at
                                                         26 https://www.insider.com/is-colloidal-silver-safe. That is NIC’s stock in trade and
                                                         27 the criminal acts against NTG described herein have been driven by NIC’s efforts to
                                                         28 cover-up and allow it continue to perpetrate its ongoing fraud on the public.
                                                                                               -4-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 6 of 68 Page ID
                                                                                          #:68117


                                                           1         12.   For the past five years, NIC, in conjunction with other Counter-
                                                           2 Defendants and the Non-Party Co-Conspirators, has spearheaded a criminal
                                                           3 enterprise to retaliate against NTG and Ferrell for their efforts to expose NIC’s false
                                                           4 advertising of Sovereign Silver and the danger NIC poses to the public health.
                                                           5 These criminal acts by Counter-Defendants and the Non-Party Co-Conspirators,
                                                           6 which are summarized in Paragraph 3(a)-(f) above and described more fully below,
                                                           7 are rooted in fraud, false allegations, and perjury, and also constitute mail fraud,
                                                           8 wire fraud, extortion, obstruction of justice, and witness tampering.
                                                           9         13.   These criminal acts were undertaken, and continue to be undertaken, as
                                                         10 part of an unlawful scheme to deliberately harm and make an example of NTG, its
                                                         11 founder Scott J. Ferrell, and NTG’s other attorneys, employees and former clients.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 These criminal acts were also in retaliation for NTG and Ferrell pursuing a class
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 action lawsuit to stop NIC from falsely claiming that its product provides
                                                         14 “IMMUNE SUPPORT.”
                                                         15                          III.   JURISDICTION AND VENUE
                                                         16          14.   This action arises under the RICO Act and this Court has original
                                                         17 subject matter jurisdiction over these claims under the RICO Act pursuant to 18
                                                         18 U.S.C. § 1964, as well as 28 U.S.C. § 1331 (federal question).
                                                         19          15.   Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b)(1)-
                                                         20 (2).
                                                         21          16.   This Court has personal jurisdiction over all Counter-Defendants
                                                         22 because the unlawful acts described herein were directed at Counterclaimants in the
                                                         23 state of California and occurred in the state of California. In fact, many of the
                                                         24 unlawful acts occurred in the Central District of California and were made in
                                                         25 furtherance of this action before this Court. Accordingly, this Court has jurisdiction
                                                         26 over the controversy which arises out of that conduct.
                                                         27
                                                         28
                                                                                                -5-
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 7 of 68 Page ID
                                                                                          #:68118


                                                           1                                     IV.    PARTIES
                                                           2         17.   Defendant and Counterclaimant NTG is a California law firm with its
                                                           3 principal place of business in Newport Beach, California. NTG and its attorneys
                                                           4 handle a variety of legal matters, but one of its practice areas involves representing
                                                           5 consumers and other individuals in class action lawsuits against corporations and
                                                           6 other business entities who violate laws designed to protect the public or consumers,
                                                           7 or to safeguard an individual’s right to privacy, among other things.
                                                           8         18.   Defendant and Counterclaimant Scott J. Ferrell is an attorney licensed
                                                           9 to practice law in the state of California. Scott J. Ferrell is also the founder and
                                                         10 owner of NTG.
                                                         11          19.   Counter-Defendant Natural Immunogenics Corp. (“NIC”) is a Florida
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 corporation with its principal place of business in the state of Florida. NIC has
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 specifically availed itself and is subject to the jurisdiction of this Court through the
                                                         14 instant action and through the acts that form the basis of the RICO predicates
                                                         15 described herein.
                                                         16          20.   Counter-Defendant Benjamin Quinto is Co-President and General
                                                         17 Manager of NIC and, on information and belief, a resident of the state of Florida.
                                                         18 Benjamin Quinto has specifically availed himself and is subject to the jurisdiction of
                                                         19 this Court through the instant action and through the acts that form the basis of the
                                                         20 RICO predicates described herein.
                                                         21          21.   Counter-Defendant Theo Quinto is Co-President of Natural
                                                         22 Immunogenics Corp. and, on information and belief, is a resident of the state of
                                                         23 Florida. Theo Quinto has specifically availed himself and is subject to the
                                                         24 jurisdiction of this Court through the instant action and through the acts that form
                                                         25 the basis of the RICO predicates described herein.
                                                         26          22.   Counter-Defendant Emord & Associates, P.C. (the “Emord Firm”) is
                                                         27 incorporated in the District of Columbia with a principal place of business in the
                                                         28 state of Virginia. The Emord Firm has specifically availed itself and is subject to
                                                                                                -6-
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 8 of 68 Page ID
                                                                                          #:68119


                                                           1 the jurisdiction of this Court through the instant action and through the acts that
                                                           2 form the basis of the RICO predicates described herein.
                                                           3         23.   Counter-Defendant Peter A. Arhangelsky (“Arhangelsky”) is, on
                                                           4 information and belief, a resident of the state of Arizona and is employed as an
                                                           5 attorney at the Emord Firm as a principal. Arhangelsky has specifically availed
                                                           6 himself and is subject to the jurisdiction of this Court through the instant action and
                                                           7 through the acts that form the basis of the RICO predicates described herein. 1
                                                           8         24.   Counter-Defendant Charlotte Carlberg is, on information and belief, a
                                                           9 resident of the state of California.
                                                         10          25.   Counter-Defendant MaryAnn Buc is, on information and belief, a
                                                         11 resident of the state of California.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12          26.   Counter-Defendant Jim Buc is, on information and belief, a resident of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 the state of California. 2
                                                         14          27.   Counterclaimants are ignorant of the true names and capacities of
                                                         15 Counter-Defendants sued herein as DOES 1 to 10, inclusive, and therefore sue these
                                                         16 Counter-Defendants by such fictitious names. Counterclaimants will amend this
                                                         17 Counterclaim to allege their true names and capacities when ascertained.
                                                         18 Counterclaimants are informed and believe and thereon allege that each of the
                                                         19 fictitiously named Counter-Defendants is responsible as hereinafter shown for the
                                                         20 occurrences and injuries alleged in this Counterclaim.
                                                         21          28.   At all times mentioned herein, Counter-Defendants, and each of them,
                                                         22 were members of, and engaged in, a joint venture, partnership, and common
                                                         23 enterprise, and acted within the course and scope of, and in pursuance of, said joint
                                                         24 venture, partnership, and common enterprise.
                                                         25
                                                         26    1
                                                              Counter-Defendants NIC, Benjamin Quinto, Theo Quinto, the Emord Firm, and
                                                         27 Arhangelsky   are collectively referred to as the “NIC Counter-Defendants.”
                                                            2
                                                              Counter-Defendants Charlotte Carlberg, MaryAnn Buc, and Jim Buc are
                                                         28 collectively referred to as the “Declarants.”
                                                                                                -7-
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                         Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 9 of 68 Page ID
                                                                                          #:68120


                                                           1        29.    At all times mentioned herein, the acts and omissions of Counter-
                                                           2 Defendants, and each of them, contributed to the various acts and omissions of each
                                                           3 and all of the other Counter-Defendants in proximately causing the injuries and
                                                           4 damages as alleged herein.
                                                           5        30.    At all times mentioned herein, Counter-Defendants, and each of them,
                                                           6 ratified each and every act or omission complained of herein. At all times
                                                           7 mentioned herein, Counter-Defendants, and each of them, aided and abetted the acts
                                                           8 and omissions of each and all of the other Counter-Defendants in proximately
                                                           9 causing the damages as alleged herein.
                                                         10                      V.     NON-PARTY CO-CONSPIRATORS
                                                         11         31.    Non-Party Co-Conspirator Joshua S. Furman (“Furman”) is, on
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 information and belief, a resident of the state of Arizona and is employed as an
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 attorney at the Emord Firm.
                                                         14         32.    Non-Party Co-Conspirator Jennifer Fernandes (“Fernandes”) is, on
                                                         15 information and belief, a resident of the state of Arizona and is employed as a
                                                         16 paralegal at the Emord Firm.
                                                         17         33.    Non-Party Co-Conspirator Clark W. Baker is, on information and
                                                         18 belief, a resident of the state of California. Clark Baker is a convicted felon,
                                                         19 registered sex offender, and pedophile.
                                                         20         34.    Non-Party Co-Conspirator Carlos F. Negrete (“Negrete”) was, at
                                                         21 certain times relevant to the allegations against him, a resident of the state of
                                                         22 California but, on information and belief, is now a resident of the state of North
                                                         23 Carolina.
                                                         24                                       VI.   FACTS
                                                         25         35.    Counter-Defendants and the Non-Party Co-Conspirators have engaged
                                                         26 in an unlawful racketeering enterprise and conspiracy to deliberately harm and make
                                                         27 an example of NTG, its founder Scott J. Ferrell, and NTG’s other attorneys,
                                                         28 employees and clients through fraud, false allegations, perjury and other unlawful
                                                                                               -8-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 10 of 68 Page ID
                                                                                    #:68121


                                                          1 acts, including mail fraud, wire fraud, extortion, obstruction of justice and witness
                                                          2 tampering.
                                                          3         36.    The facts and circumstances involved in each of these ongoing criminal
                                                          4 acts are described more specifically below, but they generally comprise Counter-
                                                          5 Defendants and the Non-Party Co-Conspirators:
                                                          6                a.    actively soliciting and filing knowingly false declarations
                                                          7 accusing Ferrell of multiple felonies in an effort to secure “death penalty” sanctions
                                                          8 and avoid a trial on the merits;
                                                          9                b.    suborning perjury by promising witnesses the benefit of NIC’s
                                                         10 “vast resources” in exchange for false declarations;
                                                         11                c.    presenting a litany of provably false accusations in filings before
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 this Court, including but not limited to the often repeated but completely false claim
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 that Andrew Nilon lied in a declaration about his grandmother being sick (see e.g.
                                                         14 Dkt. 911 at 25, ¶105 [“Nilon’s false ‘sick grandmother’ affidavit is part of a
                                                         15 pattern”]);
                                                         16                d.    extorting and tampering with a witness by publishing a
                                                         17 derogatory website designed to coerce that witness to provide false testimony;
                                                         18                e.    utilizing an investigator (who is now a convicted felon and
                                                         19 registered sex offender) who illegally impersonated law enforcement to procure
                                                         20 false testimony; and
                                                         21                f.    presenting and repeatedly citing a false declaration claiming a
                                                         22 party had evaded a properly noticed deposition, among other criminal acts.
                                                         23         37.    The overall purpose of this scheme is to deter any future action against
                                                         24 NIC’s false claims by demonstrating that NIC will do anything to destroy anyone
                                                         25 who sues it.
                                                         26         38.    NIC is a Florida corporation founded by an individual named Stephen
                                                         27 Quinto. Because Stephen Quinto was convinced that the end of the world on Earth
                                                         28 was near (“Twenty more years at the outside, that's all that's left for the end of the
                                                                                               -9-
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 11 of 68 Page ID
                                                                                    #:68122


                                                          1 destruction of this world. Finished.”) (“Oh yeah, we're in it,” he says. “We’re in the
                                                          2 end of the world.”),3 he moved from Florida to build an ark on an island in the south
                                                          3 Pacific Ocean, and handed over management of NIC to his two sons, Benjamin
                                                          4 Quinto and Theo Quinto, who currently operate the company as NIC’s Co-
                                                          5 Presidents.
                                                          6        39.    NIC is in the business of selling proverbial snake oil, which is
                                                          7 generally understood to mean “a substance with no real medicinal value sold as a
                                                          8 remedy for all diseases.”4 Interestingly, the modern federal and police powers to
                                                          9 regulate the practice of medicine and medicines arouse from public outrage over the
                                                         10 harm inflicted by snake oil salesman:
                                                         11               Historically, such remedial statutes have been adopted as a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12               result of hindsight and in the wake of a stream of public abuse
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13               at the hands of the entrepreneur medicine man purveying his
                                                         14               snake oil elixir. Odious chicanery of this type was rivaled only
                                                         15               by the “Shell game” artist and rainmaker. Eventually, public
                                                         16               outrage over insipid and often harmful patent medicines and the
                                                         17               ministrations of untrained healers became so widespread and
                                                         18               the effects of their handiwork so egregious that the Federal and
                                                         19               State governments were forced to act. On the national level the
                                                         20               Food and Drug Administration was established to oversee and
                                                         21               regulate the commercial drug industry. Such has been the long,
                                                         22               arduous development of the legislative safeguards we cherish
                                                         23               today.
                                                         24
                                                         25
                                                         26   3
                                                              http://media.news.com.au/nnd/captivate/edenhope/index.html#chapter3 (last visited
                                                         27 Mar.   3, 2020).
                                                            4
                                                              Oxford English Dictionary available at
                                                         28 https://en.oxforddictionaries.com/definition/snake_oil
                                                                                               - 10 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 12 of 68 Page ID
                                                                                    #:68123


                                                          1 Garcia v. Texas State Board of Medical Examiners, 384 F. Supp. 434, 437-438
                                                          2 (S.D. Tex. 1974).
                                                          3         40.   Colloidal Silver has a long and ongoing history as snake oil. For
                                                          4 example, a 1909 medical article produced by NIC reported a committee
                                                          5 investigation of advertising claims regarding a colloidal silver mixture. The claim,
                                                          6 made at a time when medicine had only “limited resources in regard to infectious
                                                          7 diseases and their treatment with drugs,” was that in this colloidal silver mixture the
                                                          8 medical community had “for the first time a drug that will prevent nearly any
                                                          9 bacterial infection if used prophylactically” and will “check existing infections, if
                                                         10 used early . . . .” Jour. A.M.A., Report of the Committee Appointed to Consider the
                                                         11 Claims Made Regarding its Effects (Mar. 13, 1909) produced as (NIC0018720-32.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Reviewers observed that if true, “the drug is a tremendous boon to humanity; if not
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 true, these claims are cruelly misleading.” (Id.) Upon investigation, the claims
                                                         14 were found to be “gross exaggerations, “directly false,” and “very misleading.”
                                                         15 (NIC0018732.) Current medical literature also produced by NIC still reflects this
                                                         16 assessment of colloidal silver as snake oil:
                                                         17               A web search engine search will quickly show that the need for
                                                         18               magic cures of medical problems continues and thrives in our
                                                         19               time and that Ag [silver] containing preparations are prominent
                                                         20               among ‘snake oil’ remedies offered in health food shops,
                                                         21               pharmacies and supermarkets.
                                                         22 S. Silver, Bacterial silver resistance: molecular biology and uses and misuses of
                                                         23 silver compounds, FEMS Microbiology Reviews, 27 (2003) 341-353 at 349.
                                                         24         41.   Starting in 1994, the United States Food and Drug administration was
                                                         25 forced to regulate the false advertising of colloidal silver. In October 1994, the
                                                         26 United States Food and Drug Administration (“FDA”) issued Health Fraud Bulletin
                                                         27 #19 to address the emerging marketing of colloidal silver products offered for
                                                         28 serious disease conditions. In that bulletin, the agency stated that it was ‘‘not aware
                                                                                               - 11 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 13 of 68 Page ID
                                                                                    #:68124


                                                          1 of any substantial scientific evidence which demonstrates that any OTC colloidal
                                                          2 silver solution is useful to prevent or treat any serious disease condition.’’ 61 Fed.
                                                          3 Reg. 53685. On October 15, 1996, the FDA formally “propos[ed] to declare all
                                                          4 OTC drug products containing colloidal silver ingredients or silver salts as not
                                                          5 generally recognized as safe and effective . . . .” 61 Fed. Reg. 53686. In doing so,
                                                          6 the FDA cited evidence that “the indiscriminate use of colloidal silver solutions,
                                                          7 especially in the prophylaxis and treatment of respiratory tract infections, probably
                                                          8 does more harm than good” and that “there is no acceptable evidence that the
                                                          9 routine use of silver solutions for the prophylaxis of colds is at all efficacious, and
                                                         10 cases of argyria have resulted from this practice.” Id.
                                                         11         42.    Other authorities relied on by the FDA directly counseled against the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 ingestion of colloidal silver. The FDA observed that “[t]he Dispensatory of the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 United States of America also stated that there is no justification for the internal use
                                                         14 of colloidal silver either theoretically or practically[.]” (Id.) A then recent article
                                                         15 had “reviewed the basic chemistry, pharmacokinetics, pharmacology, clinical
                                                         16 toxicology, and case reports of adverse events of OTC silver-containing medicinal
                                                         17 products, including colloidal silver proteins” and “concluded that silver has no
                                                         18 known physiologic function and that the risk of using these products exceeds any
                                                         19 unsubstantiated benefit.” 61 Fed. Reg. 53686 citing Fung, M. C., and D. L. Bowen,
                                                         20 ‘‘Silver Products for Medical Indications: Riskbenefit Assessment,’’ Clinical
                                                         21 Toxicology, March 1996. Thus, the FDA concluded that “no colloidal silver
                                                         22 ingredients or silver salts are generally recognized as safe and effective for OTC
                                                         23 use.” 61 Fed. Reg. 53686.
                                                         24         43.    In 1999, after notice and comment, the FDA issued a final rule banning
                                                         25 colloidal silver in over-the-counter drugs. “The Food and Drug Administration
                                                         26 (FDA) is issuing a final rule establishing that all over-the-counter (OTC) drug
                                                         27 products containing colloidal silver ingredients or silver salts for internal or external
                                                         28 use are not generally recognized as safe and effective and are misbranded.” 64 Fed.
                                                                                               - 12 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 14 of 68 Page ID
                                                                                    #:68125


                                                          1 Reg. 44654. In doing so, the FDA evaluated information submitted as part of notice
                                                          2 and comment, including “testimonials,” “case reports,” and arguments regarding
                                                          3 colloidal silver’s claimed effectiveness against “bacteria, fungi, yeast, and
                                                          4 viruses[.]” 64 Fed. Reg. 44655. The FDA found these inadequate, concluding that
                                                          5 “the data and information submitted are not sufficient to establish general
                                                          6 recognition of effectiveness for colloidal silver or other silver ingredients for any
                                                          7 specific OTC condition.” (Id.) Specifically, the FDA found that “[i]solated case
                                                          8 reports, random experience, and reports lacking the details that permit scientific
                                                          9 evaluation are not considered adequate to establish effectiveness. Testimonials from
                                                         10 consumers cannot be considered as adequate proof of effectiveness or safety. None
                                                         11 of the comments presented any evidence of safety or effectiveness beyond personal
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 experience.” 64 Fed. Reg. 44656.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         44.   Moreover, in May 2007, the FDA found NIC to be in violation of the
                                                         14 prohibition on marketing dietary supplements to “diagnose, treat, cure, or prevent
                                                         15 any disease.” The FDA indicated to NIC that it had “reviewed your website at the
                                                         16 internet address http://www.natural-immunogenics.com and has determined that the
                                                         17 product “Sovereign Silver” and that the “marketing of this product with these claims
                                                         18 [of benefits by NIC] violates the Act.” On its website, NIC had claimed, among
                                                         19 other things, that Sovereign Silver “may be your most effective tool for maintaining
                                                         20 and sustaining your immune defense in the presence of emerging strains of bacterial,
                                                         21 viral and fungal infections . . . .” Reiterating its prior finding, the FDA responded:
                                                         22 “your product is not generally recognized as safe and effective for the above
                                                         23 referenced conditions . . . .”
                                                         24         45.   Unfortunately, despite these findings and the FDA’s demands that NIC
                                                         25 stop its fraudulent marketing of Sovereign Silver, NIC has remained steadfast and
                                                         26 undeterred as it is currently pushing high dosages of Sovereign Silver as a
                                                         27 preventative treatment for the Coronavirus and COVID-19.
                                                         28
                                                                                               - 13 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 15 of 68 Page ID
                                                                                    #:68126


                                                          1        46.    Moreover, to retaliate against NTG for suing NIC in the first place, and
                                                          2 to send a message to others and ensure that NIC is never again subject to a consumer
                                                          3 protection lawsuit based on its false claims regarding colloidal silver, NIC and its
                                                          4 counsel have over-litigated virtually every aspect of this case, resulting in more than
                                                          5 900 docket entries (and counting).5
                                                          6        47.    But to make matters worse, NIC, its Co-Presidents (Benjamin Quinto
                                                          7 and Theo Quinto), and their counsel (the Emord Firm and Arhangelsky) have taken
                                                          8 their approach of “by any means necessary” to the point of committing multiple
                                                          9 unlawful acts to further their criminal enterprise and vendetta.
                                                         10        A.     NIC Suborned Perjured Declarations from Charlotte Carlberg,
                                                         11               MaryAnn Buc and Jim Buc and then Filed them to Request Death
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12               Penalty Sanctions from this Court
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13        48.    Most recently, NIC has sought to effectively “win” this lawsuit though
                                                         14 the solicitation and submission of perjured testimony. This most recent unlawful
                                                         15 scheme to provide false testimony to the Court was undertaken by NIC and its
                                                         16 executives (Benjamin and Theo Quinto), along with NIC’s witnesses (Charlotte
                                                         17 Carlberg, MaryAnn Buc and Jim Buc (the “Declarants”)), and the legal team at the
                                                         18 Emord Firm that procured the false declarations from these Declarants.
                                                         19
                                                         20
                                                         21        49.    By way of background, on February 20, 2019, the Court issued an order
                                                         22 granting the NTG Defendants’ request to proffer additional evidence regarding the
                                                         23 existence of an attorney-client relationship between Trycia Carlberg and NTG.
                                                         24
                                                         25
                                                              5
                                                               This is not the only case in which NIC’s counsel has adopted extreme measures in
                                                         26 litigation. In this regard, Judge Moskowitz recently observed of the Emord Firm
                                                            and Arhangelsky’s representation in Youngevity v. Smith, S.D. Cal. Case No. 16-cv-
                                                         27 00704-BTM (JLB): “The parties have engaged in scorched earth litigation
                                                            reminiscent of Mad Magazine’s cartoon Spy vs. Spy. . . . The attorneys have
                                                         28 unfortunately taken up their clients’ attitude.”
                                                                                              - 14 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 16 of 68 Page ID
                                                                                    #:68127


                                                          1 (Dkt. 781 at 1.) The Court thus directed the NTG Defendants to submit such
                                                          2 evidence to the Court for in camera review. Id.
                                                          3         50.   On February 28, 2019, the NTG Defendants lodged (for In Camera
                                                          4 Review) the Declaration of Scott J. Ferrell with Privileged Information in Support
                                                          5 of Attorney-Client Relationship with Trycia Carlberg. (Dkt. 783.) That Ferrell
                                                          6 declaration was later publicly filed as part of the Court’s docket on July 3, 2019.
                                                          7 (Dkt. 812-1.)
                                                          8         51.   Counterclaimants are informed and believe and on that basis allege that
                                                          9 sometime around April 2019, NIC, the Emord Firm, and Arhangelsky developed a
                                                         10 scheme to move for sanctions based on that declaration. NIC and the Emord Firm
                                                         11 have not yet produced proper privilege logs and that issue is likely to require further
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 law and motion before this Court. However, the inadequate log that has been
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 provided to date indicates that communications related to NIC’s subsequent motion
                                                         14 began in “April 2019.” (March 23, 2020 NIC Priv. Log.)
                                                         15         52.   The Ferrell Declaration that prompted NIC’s Motion for Sanctions
                                                         16 stated truthfully that “Ms. Carlberg was a close friend of my family” who “began
                                                         17 living in our home in 2011 because she was very ill with cancer and needed our
                                                         18 support and assistance.” (Dkt. 812-1, ¶ 5.) The declaration further stated that Trycia
                                                         19 Carlberg stayed with the Ferrell family “the latter part of 2011 through the early part
                                                         20 of 2012, when she moved into a hospice facility, where she stayed until shortly
                                                         21 before her death on May 5, 2012.” (Id.)
                                                         22         53.   Regarding NIC’s Sovereign Silver, the Ferrell declaration stated:
                                                         23               On December 24, 2011, Ms. Carlberg told me that her
                                                         24               naturalpathic doctor had recommended a variety of alternative
                                                         25               treatments and actions to fight her cancer, including the use of
                                                         26               crystals, wearing special bracelets, eating a vegan diet, and other
                                                         27               ways to “strengthen her cell detoxification” and “cleanse her
                                                         28               lymphatic system” to order to increase her resistance to cancer.
                                                                                               - 15 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 17 of 68 Page ID
                                                                                    #:68128


                                                          1                She then showed me some of the products she had purchased
                                                          2                and was taking or using, one of which was Sovereign Silver, for
                                                          3                which she showed me a bottle and a box that were labeled with
                                                          4                the words “IMMUNE SUPPORT.”
                                                          5 (Id., ¶ 7.)
                                                          6         54.    The Ferrell declaration also attached a photograph he took of the
                                                          7 Sovereign Silver bottle, with metadata confirming the photograph was taken on
                                                          8 December 24, 2011, the same day that Ferrell had these discussions with Trycia
                                                          9 Carlberg. The declaration then confirmed that after “receiving Ms. Carlberg’s
                                                         10 consent to send a demand letter to NIC and after having her sign my firm’s
                                                         11 engagement letter at my home,” Ferrell sent a “December 27, 2011 demand letter to
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 NIC . . . .” (Id., ¶ 13.)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         55.    On August 26, 2019, NIC, via the Emord Firm and Arhangelsky, sent
                                                         14 Counterclaimants a meet and confer letter with numerous false accusations about the
                                                         15 Ferrell declaration and a demand that Ferrell stipulate to “dispositive sanctions” and
                                                         16 “financial sanctions,” among other things. (Dkt. 846-1 at 5-8.) In particular, NIC’s
                                                         17 letter falsely represented that:
                                                         18                a.     “Ms. Carlberg did not, in fact, live in Ferrell’s home at the end of
                                                         19 2011 or in early 2012. She resided with her mother at the time.”
                                                         20                b.     “Carlberg was not close with Scott Ferrell. While she had a
                                                         21 relationship with Mr. Ferrell’s wife, Erin, she had a limited and perfunctory
                                                         22 relationship with Scott and would not have confided in him over any personal
                                                         23 matters.”
                                                         24                c.     “Carlberg neither purchased nor used Sovereign Silver, nor could
                                                         25 she have ‘showed [Ferrell] a bottle and box’ on December 24, 2011, because she
                                                         26 was with her mother at her mother’s residence on December 24, 2011.
                                                         27                d.     “Ferrell falsely testified that his attorney-client relationship
                                                         28 began with Carlberg on December 24, 2011. Again, that narrative is an
                                                                                                - 16 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 18 of 68 Page ID
                                                                                    #:68129


                                                          1 impossibility, in part, because Carlberg was not in Ferrell’s home or his presence on
                                                          2 the relevant dates.”
                                                          3               e.       “Ferrell falsely testified to having Carlberg execute a retainer
                                                          4 agreement ‘[o]n either December 24 or December 25, 2011[.]’ Carlberg was never
                                                          5 in Ferrell’s presence at any point during the holiday, and could not have executed a
                                                          6 retainer agreement under the circumstances described in Ferrell’s declaration.”
                                                          7               f.       “Carlberg had knowledge of Ferrell’s sham litigation enterprise,
                                                          8 she considered those lawsuits to be morally reprehensible, and, consequently, she
                                                          9 was predisposed against serving as Ferrell’s client. In fact, Carlberg mentioned
                                                         10 Ferrell’s unlawful scheme to at least three witnesses, each of whom intend to testify
                                                         11 that Carlberg distrusted Ferrell, and found his business practices repugnant, morally
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 corrupt and unethical.” (Id.)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         56.   NIC, the Emord Firm and Arhangelsky knew, or had reason to know,
                                                         14 that these statements were false at the time they were made. Counterclaimants are
                                                         15 informed and believe and on that basis allege that these statements were made to
                                                         16 induce fear on the part of Ferrell and thereby convince him to agree to pay money to
                                                         17 NIC and waive his legal rights.
                                                         18         57.   On September 19, 2019, NIC, the Emord Firm, and Arhangelsky filed a
                                                         19 Motion for Sanctions against Ferrell. (Dkt. 844.) NIC’s Motion for Sanctions
                                                         20 argued that Ferrell’s averment that Trycia Carlberg was his client in 2011 was
                                                         21 “unequivocally false” and “impossible” because of the testimony of three witnesses
                                                         22 who were “close” with Trycia Carlberg. (Id.) NIC, the Emord Firm, and
                                                         23 Arhangelsky assured the Court that their testimony was based on “personal
                                                         24 knowledge.” (Id. at 13.)
                                                         25         58.   In support of NIC’s Motion for Sanctions, NIC, the Emord Firm and
                                                         26 Arhangelsky filed the Declaration of Charlotte Carlberg dated August 22, 2019.
                                                         27 (Dkt. 844-3.) Charlotte Carlberg’s Declaration made the following false statements
                                                         28 under oath:
                                                                                                - 17 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 19 of 68 Page ID
                                                                                    #:68130


                                                          1              “5.   Mr. Ferrell’s declaration claims that my daughter had a
                                                          2              discussion with him on December 24, 2011 in Ferrell’s house and,
                                                          3              based on that discussion, Trycia retained him as her counsel. See id. at
                                                          4              ¶¶ 7-10. Ferrell testified that, on December 24, 2011, Trycia “showed
                                                          5              [him] some of the products she had purchased and was taking or
                                                          6              using[.]” See id. at ¶ 7. Those statements cannot be true. My
                                                          7              daughter was in my home on Christmas Eve in 2011 (December 24,
                                                          8              2011).
                                                          9              6.    Mr. Ferrell testified that, “[o]n either December 24 or December
                                                         10              25, 2011, [he] had Ms. Carlberg execute [an] engagement letter with
                                                         11              [his] firm.” See Exh. A at ¶ 12. Again, that statement cannot be true
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12              because Trycia was not at Mr. Ferrell’s house on those dates, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13              Trycia was instead in my presence on both days.
                                                         14              7.    Trycia was with her immediate family throughout the Christmas
                                                         15              holiday in 2011, including on December 24 and 25, 2011. At no point
                                                         16              was Trycia in the presence of Scott Ferrell or his wife. Neither Scott
                                                         17              Ferrell nor his wife were present at my home at any point during the
                                                         18              Christmas holiday in 2011.
                                                         19              ...
                                                         20              13.   Trycia did stay in the Ferrells’ home for a brief period in 2012.
                                                         21              Trycia’s time with the Ferrells did not end well. She left the Ferrells’
                                                         22              house on poor terms and in distress.”
                                                         23 (Dkt. 844-3 at 2-4 (emphasis added).)
                                                         24        59.   NIC, the Emord Firm, and Arhangelsky also filed the Declaration of
                                                         25 MaryAnn Buc dated August 23, 2019. (Dkt. 844-4.) MaryAnn Buc’s Declaration
                                                         26 made the following false statements under oath:
                                                         27              “8.   On August 10, 2019, it came to my attention that Mr. Scott
                                                         28              Ferrell had filed a declaration in federal court claiming that he
                                                                                              - 18 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 20 of 68 Page ID
                                                                                    #:68131


                                                          1         represented Trycia in legal matters in 2011 and into 2012. A copy of
                                                          2         that declaration is attached as Exhibit A. In his declaration, Ferrell
                                                          3         testified that Trycia had retained him over the Christmas holiday in
                                                          4         2011. See Exhibit A at ¶¶ 5-13. Ferrell testified that he authored a
                                                          5         legal demand letter on December 27, 2011 on behalf of Trycia with her
                                                          6         consent. See id. at ¶ 4.
                                                          7         9.    Mr. Ferrell’s declaration claims that Trycia had a discussion with
                                                          8         him on December 24, 2011 in Ferrell’s house and, based on that
                                                          9         discussion, Trycia retained him as her counsel. See id. at ¶¶ 7-10.
                                                         10         Ferrell testified that, on December 24, 2011, Trycia ‘showed [him]
                                                         11         some of the products she had purchased and was taking or using[.]’
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         See id. at ¶ 7. I know those statements are false because Trycia was at
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         her mother’s house on Christmas Eve in 2011 (December 24, 2011),
                                                         14         where she spent her final Christmas with her family.
                                                         15         10.   Mr. Ferrell testified that, ‘[o]n either December 24 or December
                                                         16         25, 2011, [he] had Ms. Carlberg execute [an] engagement letter with
                                                         17         [his] firm.’ See Exh. A at ¶ 12. Again, that statement cannot be true
                                                         18         because Trycia was not at Mr. Ferrell’s house on those dates, and she
                                                         19         was instead with her mother and her family.
                                                         20         ...
                                                         21         14.   Trycia was with her immediate family throughout the Christmas
                                                         22         holiday in 2011, including on December 24 and 25, 2011. I know
                                                         23         through my conversations with Trycia that she was not in the presence
                                                         24         of Scott Ferrell or his wife at any point over the Christmas holiday in
                                                         25         2011. I spoke with Trycia daily in December 2011 and she was at no
                                                         26         time with the Ferrell’s.
                                                         27         ...
                                                         28
                                                                                        - 19 -
                                                                            FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 21 of 68 Page ID
                                                                                    #:68132


                                                          1              21.     Trycia later spent time in the Ferrells’ home in or about March
                                                          2              2012.
                                                          3              ...
                                                          4              28.     Trycia did stay in the Ferrells’ home for a brief period in 2012.
                                                          5              Trycia had joked about feeling like Rapunzel at the Ferrell’s home.
                                                          6              Most days she was unable to even leave the guest room to go upstairs
                                                          7              and eat, watch the sunset, or look at the views.
                                                          8              ...
                                                          9              30.     Trycia was finally able to pack up her bag that she took from
                                                         10              house to house, get in her car, and go to a housesitting job in March
                                                         11              2012. From that house, she called her mother, and told her mother that
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12              [she] was starving, and asked if her mother could bring her food.”
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 (Dkt. 844-4 at 2-4, 6 (emphasis added).)
                                                         14        60.   NIC, the Emord Firm and Arhangelsky also filed the Declaration of Jim
                                                         15 Buc dated August 21 2019. (Dkt. 844-5.) Buc’s Declaration made the following
                                                         16 false statements under oath:
                                                         17              “7.     On August 10, 2019, I read a declaration that Mr. Scott Ferrell
                                                         18              had filed in federal court where he claimed to have represented Trycia
                                                         19              in legal matters in 2011 and into 2012. A copy of Ferrell’s declaration
                                                         20              is attached as Exhibit A. In his declaration, Ferrell testified that Trycia
                                                         21              had retained him over the Christmas holiday in 2011. See Exhibit A at
                                                         22              ¶¶ 5-13. Ferrell testified that he authored a legal demand letter on
                                                         23              December 27, 2011 on behalf of Trycia. See id. at ¶ 4. Ferrell testified
                                                         24              that Trycia had used a dietary supplement called ‘Sovereign Silver.’
                                                         25              See Exh. A at ¶ 7.
                                                         26              8.      Mr. Ferrell also testified that, ‘[o]n either December 24 or
                                                         27              December 25, 2011 [he] had Ms. Carlberg execute [an] engagement
                                                         28              letter with [his] firm.’ See Exh. A at ¶ 12.
                                                                                              - 20 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 22 of 68 Page ID
                                                                                    #:68133


                                                          1               ...
                                                          2               13.     Trycia did stay in the Ferrells’ home for a brief period which
                                                          3               specifically overlapped with Scott Ferrell’s birthday in March 2012.
                                                          4               ...
                                                          5               15.     Trycia’s stay with the Ferrells did not end well. Trycia left the
                                                          6               Ferrells’ house on poor terms.
                                                          7               ...
                                                          8               16.     I object to Ferrell’s use of Trycia’s name in support of false
                                                          9               statements in his declaration. I want to correct the record so that
                                                         10               Trycia is not erroneously associated with Ferrell or with his legal
                                                         11               practice.”
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 (Dkt. 844-5 at 2-4 (emphasis added).)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13        61.    In NIC’s supporting Memorandum of Points and Authorities, NIC, the
                                                         14 Emord Firm and Arhangelsky further argued in relevant part as follows:
                                                         15               “Each witness testified that Ferrell’s declaration described an
                                                         16               impossible set of circumstances. Trycia never resided or lived at the
                                                         17               Ferrells’ home in December 2011—a fact which undermines every
                                                         18               material position in Ferrell’s declaration. See CC Decl. ¶¶ 5-8; MAB
                                                         19               Decl. ¶¶ 9-15; JB Decl. ¶ 8. Trycia spent the last days of December
                                                         20               2011 with her mother at her mother’s home in San Clemente. Id. On
                                                         21               the same day Ferrell claims to have had a conversation about Sovereign
                                                         22               Silver with Carlberg in Ferrell’s house, Carlberg was actually residing
                                                         23               in her mother Charlotte’s home, spending her last Christmas with
                                                         24               immediate family.”
                                                         25 (Dkt. 844-1 at 13.)
                                                         26        62.    In addition, NIC’s witnesses testified, and NIC, the Emord Firm and
                                                         27 Arhangelsky claimed, that Trycia Ferrell found Scott Ferrell’s business practices
                                                         28 repugnant and would not have been his client. (Dkt. 844-1 at 14 (“MaryAnn and
                                                                                               - 21 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 23 of 68 Page ID
                                                                                    #:68134


                                                          1 Jim Buc were each aware that Trycia would never participate in Ferrell’s
                                                          2 litigation.”), 20 (“Trycia told MaryAnn Buc that Ferrell had tried to solicit her to be
                                                          3 a shill plaintiff in his litigation scheme, but that she refused because she viewed
                                                          4 Ferrell’s practice as morally repugnant.”).)
                                                          5         63.    Further, each off the witnesses purported to claim based on personal
                                                          6 knowledge that Trycia had not been involved in any legal matters in 2011 through
                                                          7 2012. (Dkt. 844-4, ¶ 24) (“Trycia never mentioned that she was involved in a
                                                          8 lawsuit, or would be involved in any legal matter in 2011 through 2012 . . . . If
                                                          9 Trycia had intended to participate in a legal matter, she would have discussed that
                                                         10 with me, my husband, or her mother.”); (Dkt. 844-4, ¶ 27) (“Trycia would never
                                                         11 have been interested in litigation, particularly not in 2011 and 2012.”); (Dkt. 844-5,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 ¶¶ 11-12) (“In 2011 and 2012, Trycia never mentioned to me that she was involved
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 in any lawsuit, or that she wanted to be involved in any lawsuit. It would have been
                                                         14 well out of character for Trycia to pursue any legal matter-let alone through Scott
                                                         15 Ferrell-under the conditions described in Ferrell's declaration.”); (Dkt. 844-3, ¶ 11)
                                                         16 (“Trycia never mentioned to me that she was involved in a lawsuit, or would be
                                                         17 involved in any legal matter in 2011 through 2012. She never mentioned that Ferrell
                                                         18 would represent her for any legal concern, or that Ferrell had performed any legal
                                                         19 work on her behalf. If Trycia had intended to participate in a legal matter, she would
                                                         20 have certainly discussed that with me or another member of her family. It would
                                                         21 have been well out of character for Trycia to pursue a legal matter with Scott Ferrell
                                                         22 under the conditions described in Mr. Ferrell’s declaration, and without having
                                                         23 shared that information with me, particularly while she was living in my house at
                                                         24 the time.”).
                                                         25         64.    These statements were false. The Declarants, the Emord Firm,
                                                         26 Arhangelsky, and NIC all knew that Trycia Carlberg had filed another consumer
                                                         27 lawsuit in the first few months of 2012. In fact, on August 9, 2019, Emord paralegal
                                                         28 Fernandes provided Charlotte Carlberg with a copy of a declaration from Ferrell that
                                                                                               - 22 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 24 of 68 Page ID
                                                                                    #:68135


                                                          1 was filed in this case (Dkt. 812-1), along with a copy Trycia Carlberg’s March 22,
                                                          2 2012 declaration from the case of Trycia Carlberg v. Bret Bros Sports International,
                                                          3 Inc., Case No. 2:12-cv-00259 (Feb. 12, 2012) (W.D. Wash.) (“Trycia Carlberg’s
                                                          4 titanium bracelet lawsuit”). (DEC_00723 and DEC_00725.)
                                                          5         65.    Trycia Carlberg’s titanium bracelet lawsuit was a false advertising class
                                                          6 action filed by the firm of Kirkland & Patrick, LLP on Trycia Carlberg’s behalf.
                                                          7 Documents produced by Charlotte Carlberg, MaryAnn Buc and Jim Buc also reveal
                                                          8 that they had multiple discussions with Fernandes about Trycia Carlberg’s titanium
                                                          9 bracelet lawsuit before they signed their declarations and before NIC filed its
                                                         10 Motion for Sanctions (Dkt. 844), all of which expressly disavowed Trycia
                                                         11 Carlberg’s involvement in any consumer lawsuits, let alone one that was associated
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 with Ferrell and NTG. Moreover, like many of the other cases that Ferrell and NTG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 referred to Kirtland & Packard (which the Emord Firm, Arhangelsky, and NIC have
                                                         14 long known about), the Emord Firm, Arhangelsky, and NIC also knew that Trycia
                                                         15 Carlberg’s titanium bracelet lawsuit originated with Ferrell and NTG. In fact, this is
                                                         16 exactly why Fernandes attached both (1) the declaration from Trycia Carlberg’s
                                                         17 titanium bracelet lawsuit and (2) the declaration from Ferrell in this case to the email
                                                         18 that she sent to Charlotte Carlberg on August 9, 2019.
                                                         19         66.    NIC, the Emord Firm, Arhangelsky and the Declarants all had
                                                         20 additional cause to know that other aspects of their narrative before the Court was
                                                         21 false. Specifically, NIC, the Emord Firm, Arhangelsky, and the Declarants claimed
                                                         22 to the Court that on March 10, 2012, “Trycia told MaryAnn Buc that Ferrell had
                                                         23 tried to solicit her to be a shill plaintiff in his litigation scheme, but that she refused
                                                         24 because she viewed Ferrell’s practice as morally repugnant.” (Dkt. 844-1 at 20;
                                                         25 Dkt. 844-4, ¶¶ 21-23; Dkt. 844-5, ¶ 14.) Not only did they all know that Trycia was
                                                         26 in fact a client of (or at least a referral of) Ferrell’s at that time, but they also knew
                                                         27 that the Bucs had also been clients of Ferrell. While no lawsuit was filed on their
                                                         28 behalf, Jim Buc told Arhangelsky that they had been clients of Ferrell’s.
                                                                                                - 23 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 25 of 68 Page ID
                                                                                    #:68136


                                                          1 (DEC_00072.) Based on NIC and the Emord Firm’s prior conduct in questioning
                                                          2 other NTG clients, the Emord Firm, and Arhangelsky surely inquired about the
                                                          3 Bucs’ prior representation in detail. And those details are critical given the fact that
                                                          4 the Bucs’ pursued Ferrell to represent them after supposedly being informed of his
                                                          5 unethical practices. 6 Clearly, the Bucs would not have pursued Ferrell to represent
                                                          6 them if they had just been told by Trycia that Ferrell was unethical with “repugnant”
                                                          7 business practices.
                                                          8         67.   NIC, the Emord Firm, and Arhangelsky also knew, but did not disclose,
                                                          9 that they had been informed that their theory that Trycia Carlberg was only with the
                                                         10 Ferrells for a brief period in March 2012 was incorrect. Prior to filing NIC’s Motion
                                                         11 for Sanctions on September 19, 2019 (Dkt. 844), Charlotte Carlberg told the Emord
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Firm on August 10, 2019:
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13               “I cannot sign this due to dates that she actually did stay at their house.”
                                                         14               (Dkt. 859-8 at 2. 7) About an hour later, Charlotte Carlberg sent a
                                                         15               follow up email:
                                                         16               “My dates, looking back on Trycia[‘]s Facebook are wrong. I see pics
                                                         17               of her at their [the Ferrells] house during Nov, Dec, Feb and March.”
                                                         18 (Dkt. 859-8 at 2.) In other words, Charlotte Carlberg told the Emord Firm that she
                                                         19 had access to Trycia Carlberg’s Facebook page, and that she saw photographs of
                                                         20
                                                              6
                                                         21     While Jim Buc first inquired about representation on March 9, 2012, on March 12,
                                                              2012, Jim Buc wrote Scott Ferrell “Thanks for inviting us to the party. Let me know
                                                         22   if you can help us” regarding a mold dispute. (Dkt. 846-1 at 30-32.) Thereafter, the
                                                              Bucs pursued Scott Ferrell for days to represent them, including by profusely
                                                         23   apologizing for the Bucs’ prior behavior. (Dkt. 846-1 at 39 (March 12, 2012 email
                                                              from MaryAnn Buc stating “I am terribly sorry for the lack of communication and
                                                         24   misunderstanding today. We know how busy you are and respect your opinion and
                                                              appreciate your time. We in NO way intended any disrespect. We didnt want to
                                                         25   assume that you had time to take our mold case.”); (Id. at 39 (March 12, 2012 email
                                                              from Ferrell to MaryAnn Buc stating “You are quite welcome. I will send you the
                                                         26   engagement letter tomorrow, and the letter to Joe Flaherty will also go out.”).) NTG
                                                              ultimately elected not to proceed with the representation. (Id. at 33-35.)
                                                         27   7
                                                                The Fernandes Declaration was filed in support of NIC’s Opposition to NTG’s
                                                              Request for Order to Show Cause Regarding Sanctions, Perjury, and Subornation of
                                                         28   Perjury [Dkt. 855], which was filed on October 28, 2019. (Dkt. 859.)
                                                                                               - 24 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 26 of 68 Page ID
                                                                                    #:68137


                                                          1 Trycia Carlberg at Ferrell’s house in December of 2011 through March 2012, which
                                                          2 is the exact opposite of what NIC, the Emord Firm, and Arhangelsky argued before
                                                          3 this Court.
                                                          4         68.   Counterclaimants are informed and believe and on that basis allege that
                                                          5 NIC, the Emord Firm and Arhangelsky also had access to Trycia Carlberg’s
                                                          6 Facebook page through Charlotte Carlberg. On August 10, 2019, Charlotte Carlberg
                                                          7 texted Fernandes “Ill find date from her Facebook to show during time she was there
                                                          8 and came home at that time too.” (DEC_01015.) That same day, Charlotte
                                                          9 Carlberg sent Fernandes facebook picture showing Trycia with Erin Ferrell on
                                                         10 January 6, 2012. (DEC_01022.) While NIC, the Emord Firm, and Arhangelsky
                                                         11 have taken the position that they did not have access to information on Trycia
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Carlberg’s Facebook account, there are extensive text messages between Charlotte
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Carlberg and Fernandes in early November 2019 attaching Facebook posts from
                                                         14 Trycia. (DEC_00016, DEC_00042-00047.)
                                                         15         69.   Counterclaimants are informed and believe and on that basis allege
                                                         16 NIC, the Emord Firm, and Arhangelsky were not interested in the truth, and instead
                                                         17 were only interested in “documents showing that Ferrell’s declaration was false.”
                                                         18 (DEC_00059.) Indeed, despite being expressly told that there were photographs
                                                         19 showing Trycia in the Ferrell’s house in December 2011, the Emord Firm drafted
                                                         20 and filed a statement in MaryAnn Buc’s declaration that “I spoke with Trycia daily
                                                         21 in December 2011 and she was at no time with the Ferrell’s.” (Dkt. 844-4, ¶ 14.)
                                                         22 There is also evidence that the Emord Firm lied to other witnesses about what
                                                         23 Charlotte Carlberg told them. For example, on August 12, 2019 – two days after
                                                         24 Emord was informed that Facebook showed pictures of Trycia at the Ferrells’
                                                         25 “house during Nov, Dec, Feb and March,” Fernandes told MaryAnn Buc the
                                                         26 opposite (i.e., that Charlotte Carlberg stated that Trycia lived with Charlotte
                                                         27 Carlberg “in december, January, and February.” (DEC_00158.)
                                                         28
                                                                                               - 25 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 27 of 68 Page ID
                                                                                    #:68138


                                                          1        70.    NIC, the Emord Firm, and Arhangelsky also knew their claims that
                                                          2 Trycia Carlberg only resided with the Ferrells for a brief period in March 2012 were
                                                          3 false because Jonathan George and Chris Hagan had not confirmed that claim. The
                                                          4 Declarants had specifically directed the Emord Firm to Jonathan George and Chris
                                                          5 Hagan and even arranged for the Emord Firm to speak with them. (DEC_01029-
                                                          6 DEC_01030; DEC_00395 [August 22, 2019 email from Charlotte Carlberg telling
                                                          7 Fernandes “Jennifer, please get back with Jonathan [George] to get his statement.”];
                                                          8 and DEC_00816 [August 20, 2019 email of Charlotte Carlberg referring Emord to
                                                          9 Jonathan George and Chris Hagan].)
                                                         10        71.    Even without legal training, the Declarants appreciated that NIC,
                                                         11 Arhangelsky’s, and the Emord Firm’s strategy of trying to enlist the Declarants as
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 “NIC’s witnesses,” and attempting to shield them from the typical discovery process
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 for third party percipient witnesses, was problematic. For example, on August 12,
                                                         14 2019, Maryann Buc texted Fernandes indicating that she had been advised by
                                                         15 counsel “if it would be possible that we would be subpoenaed for testimony
                                                         16 instead[?]” (DEC_000158.)
                                                         17        72.
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22        73.
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                              - 26 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 28 of 68 Page ID
                                                                                    #:68139


                                                          1
                                                          2
                                                          3   74.
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9   75.
                                                         10
                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                         14   76.
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24   77.
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                       - 27 -
                                                                           FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 29 of 68 Page ID
                                                                                    #:68140


                                                          1
                                                          2
                                                          3         78.
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8         79.   To be clear, Declarants’
                                                          9                                knew they would be offering false testimony against
                                                         10 Ferrell that NIC would then use to try to inflict further harm to Ferrell.
                                                         11 (DEC_00496 (Jim Buc lamenting that Ferrell could see their testimony as
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 contributing to the “fall” of his “empire.”) Arhangelsky also advised the witnesses,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 truthfully, that there was no history of Ferrell or NTG seeking to intimidate or
                                                         14 retaliate against witnesses. (DEC_00393 (Arhangelsky advises the Declarants
                                                         15 “[w]e’ve had numerous people provide evidence against Ferrell, and we haven’t
                                                         16 seen any indication of tampering or harassment.”) NIC, the Emord Firm and
                                                         17 Arhangelsky knew there was no realistic threat of harassment or retaliation but also
                                                         18 knew that the promise of protection had great value to the Declarants. Similarly,
                                                         19 NIC assured the Declarations that “[h]e [Ferrell] has no recourse against you for
                                                         20 testimony.” (DEC_00393.)
                                                         21         80.   The Declarants obviously harbored grudges against Ferrell that have
                                                         22 nothing to do with allegedly false statements in his declaration. On August 16,
                                                         23 2019, Jim Buc emailed Arhangelsky stating “Scott Ferrell has a very nasty angry
                                                         24 self that we’ve seen lash out at us personally as he was dropping us as clients when
                                                         25 he found he couldn’t sue someone for big bucks.” (DEC_0072; DEC_00108 (Buc
                                                         26 sending signed declaration and stating “Here you are, go get him”); DEC_00933
                                                         27 (MaryAnn Buc text stating “Scot is a nasty nasty person”).) It is likewise clear that
                                                         28 Charlotte Carlberg held a deep personal grudge against Ferrell. (DEC_00393
                                                                                               - 28 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 30 of 68 Page ID
                                                                                    #:68141


                                                          1 (Charlotte Carlberg states “I’m going for the dirt bag! [smiley face]”); DEC_398
                                                          2 (Charlotte Carlberg states “Scott is one nasty man.”) The fact is that Trycia
                                                          3 Carlberg was estranged from her mother. (Dkt. 846-3 at 37) (Trycia Carlberg tells
                                                          4 her mother “[y]ou think you know me, but you have no idea . . . I am not the
                                                          5 horrible, ungrateful daughter you think I am.”); (Dkt. 846-3 at 35-38 (Trycia
                                                          6 Carlberg emailed her mother explaining why she had moved out of her mother’s
                                                          7 house. She wrote that her mother had “taken everything SO personally, getting your
                                                          8 feelings hurt, playing the victim, blaming me, making me feel guilty for trying to
                                                          9 have a life. Its NOT about you and all I've asked is that you give me my space. I
                                                         10 actually had some time this week that I was going to invite you out for lunch
                                                         11 because I missed you. But you turned on me once again for no reason and pushed
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 me away.”) Charlotte Carlberg clearly blames the Ferrells for some of the problems
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 in their relationship, claiming that “they told her I wasn’t a good mom and she could
                                                         14 continue living there.” (Dkt. 871-1, ¶ 8; DEC_01021 (Charlotte Carlberg texting
                                                         15 Fernandes “The Ferrils [sic] interfered in our lives to a detriment.”). After
                                                         16 Counterclaimants filed detailed evidence proving that the Declarants has submitted
                                                         17 false declarations, Charlotte Carlberg all but admitted that the declarations had been
                                                         18 about revenge. After all, on October 1, 2019, she texted Ferrell’s investigator the
                                                         19 message “Karma’s a Bitch” and clarified that it was only “[d]irected at Scott.”
                                                         20 (DEC_00774.)
                                                         21         81.   After being caught red-handed with their lies, NIC, the Emord Firm,
                                                         22 and Arhangelsky then proceeded to double down and file even more false statements
                                                         23 and declarations before this Court in connection with its Sur-Reply to NTG’s
                                                         24 Motion for Sanctions. (Dkts. 871, 871-1, 871-2, 871-3, 871-4.) For example:
                                                         25               a.     NIC filed a further declaration from Charlotte Carlberg stating
                                                         26 Trycia “came Christmas Eve and spent the night.” (Dkt. 871-1, ¶ 9.) NIC, the
                                                         27 Emord Firm and Arhangelsky knew this statement was false because NTG had filed
                                                         28 photographs showing Trycia with the Ferrells in their home at 10:11 P.M., 10:25
                                                                                               - 29 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 31 of 68 Page ID
                                                                                    #:68142


                                                          1 P.M., 11:17 PM on December 24, 2011 and 12:49 A.M. and 1:00 A.M. on
                                                          2 December 25, 2011. (Dkt. 846-2.)
                                                          3                b.
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9          82.   Despite all of this, NIC, the Emord Firm, and Arhangelsky proceeded
                                                         10 to file the Motion for Sanctions (Dkt. 844), along with declarations of Charlotte
                                                         11 Carlberg, MaryAnn Buc and Jim Buc, anyway. In doing so, NIC and its attorneys at
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 the Emord Firm went all in and falsely accused Ferrell of having committed the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 federal crime of perjury based upon the argument that Trycia Carlberg was never in
                                                         14 Ferrell’s home in December of 2011, despite the fact that Charlotte Carlberg had
                                                         15 already told them that she could not truthfully sign their declaration because she had
                                                         16 pictures of Trycia Carlberg at Ferrell’s home in December of 2011.
                                                         17          83.   As such, not only did NIC and its attorneys make arguments that they
                                                         18 knew to be false. They also had access to evidence showing that their claim was
                                                         19 false. Nevertheless, NIC and its attorneys pressed forward by filing briefs and
                                                         20 papers that presented knowingly false arguments and false declarations before the
                                                         21 Court.
                                                         22          84.   On September 27, 2019, NTG and Ferrell filed a Memorandum in
                                                         23 opposition to NIC’s Motion for Sanctions and made a request for an order to show
                                                         24 cause regarding sanctions, perjury, and subornation of perjury. (Dkt. 846 at 1-29.)
                                                         25 The documentary evidence in the form of photographs, emails, and other written
                                                         26 documents conclusively showed that Trycia Carlberg did, in fact, live with the
                                                         27 Ferrells from late 2011 through early 2012, consistent with Ferrell’s testimony, and
                                                         28 that Trycia Carlberg did spend time at the Ferrells’ home during the Christmas 2011
                                                                                               - 30 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 32 of 68 Page ID
                                                                                    #:68143


                                                          1 holiday (including Christmas Eve, December 24, 2011, Christmas Day, December
                                                          2 25, 2011, and the day after Christmas, December 26, 2011). (See, e.g., Declaration
                                                          3 of Mike Holden of September 26, 2019, ¶¶ 2-9 and 12 and Exhs. A-G and J [Dkt.
                                                          4 846-2]; Declaration of Sariah Para of September 26, 2019, ¶¶ 2-9 and Exhs. A-F
                                                          5 [Dkt. 846-4].) Such documentary evidence also showed that Trycia Carlberg lived
                                                          6 with the Ferrells for far more than the “brief period” in part of March 2012
                                                          7 acknowledged by the Declarants. (Declaration of Erin Ferrell of September 25,
                                                          8 2019, ¶¶ 2-7 and 9 and Exhs. A-F and H [Dkt. 846-3]); Declaration of Mike Holden
                                                          9 of September 26, 2019, ¶¶ 10, 11 and 12 and Exhs. H-J [Dkt. 846-2]; Declaration of
                                                         10 Sariah Para of September 26, 2019, ¶ 10 and Exh. G [Dkt. 846-4]; Declaration of
                                                         11 James M. Sabovich of September 26, 2019, ¶¶ 3, 5-8 and 11 and Exhs. B, D-G and J
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 [Dkt. 846-1].) As such, Charlotte Carlberg, MaryAnn Buc, and Jim Buc committed
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 perjury by making the false statements in their respective declarations regarding this
                                                         14 precise topic. In addition, the foregoing circumstances show that the Emord Firm
                                                         15 and its attorneys and paralegal suborned perjury by intentionally disregarding
                                                         16 Charlotte Carlberg’s August 10, 2019 emails.
                                                         17         85.   Indeed, faced with such irrefutable documentary evidence, on
                                                         18 September 30, 2019, NIC, the Emord Firm, and Arhangelsky filed a Notice of
                                                         19 Withdrawal of its Motion for Sanctions. (Dkt. 847 at 1-4.)
                                                         20         86.   On October 28, 2019, in an attempt to excuse its egregious litigation
                                                         21 misconduct, NIC, the Emord Firm, and Arhangelsky filed the Declaration of Peter
                                                         22 A. Arhangelsky, which averred in relevant part: “Prior to the date of NTG’s
                                                         23 Opposition, NIC located no public information indicating that Trycia Carlberg spent
                                                         24 time in the Ferrells house in December 2011.” (Dkt. 859-2 at 3-4.) This statement
                                                         25 is not only false but it is also designed to deliberately mislead this Court. Exhibit 5
                                                         26 to the Declaration of Jennifer Fernandes dated October 28, 2019, demonstrates that
                                                         27 Charlotte Carlberg told the Emord Firm that Trycia Carlberg’s Facebook page
                                                         28 showed her to be at the Ferrells’ house in December of 2011. (Dkt. 859-8 at 2.) In
                                                                                               - 31 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 33 of 68 Page ID
                                                                                    #:68144


                                                          1 other words, the Emord Firm was told by this same witness that their narrative could
                                                          2 not be true. And they were even directed to the public information that proved it to
                                                          3 be false. Because of this, NIC, the Emord Firm and Arhangelsky did not need to
                                                          4 locate any public information as claimed in Arhangelsky’s declaration before this
                                                          5 Court. They already had direct knowledge based on what their own witness told
                                                          6 them.
                                                          7         87.   All three of NIC’s witnesses (i.e., Charlotte Carlberg, MaryAnn Buc,
                                                          8 and Jim Buc) were Trycia Carlberg’s Facebook friends. As such, NIC and the
                                                          9 Emord Firm had access to Trycia Carlberg’s Facebook page via such witnesses had
                                                         10 NIC and the Emord Firm been interested in conducting a diligent investigation.
                                                         11         88.   On November 4, 2019, NTG and Ferrell filed their Reply in Support of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Request for Order to Show Cause Regarding Sanctions, Perjury, and Subornation of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Perjury. (Dkt. 865.) In support, NTG and Ferrell filed the Declaration of James M.
                                                         14 Sabovich dated November 4, 2019, which attached as an exhibit the Facebook posts
                                                         15 from Trycia Carlberg’s Facebook account, which further shows that the
                                                         16 Declarations of Charlotte Carlberg, MaryAnn Buc, and Jim Buc were false
                                                         17 declarations. (Declaration of James M. Sabovich of November 4, 2019, ¶ 2 and
                                                         18 Exh. A [Dkt. 865-2 at 2 and Dkt. 865-3 at 1-65])
                                                         19         89.   There are about 60 pages of photographs and posts on Trycia
                                                         20 Carlberg’s Facebook page related to the Ferrells and her time with them. On
                                                         21 October 13, 2011, she can be seen in the Ferrell’s yard in a photograph that indicates
                                                         22 she is with Erin Ferrell and NIC declarant MaryAnn Buc. (Sabovich Decl., Exh. A
                                                         23 [Dkt. 865-2 at 2 and Dkt. 865-3 at 3].) On November 8, 2011, she posted multiple
                                                         24 birthday pictures at the Ferrells’ house. (Id. at 4-7.) On November 25, 2011, she is
                                                         25 on the Ferrells’ stairway with Scott and his spouse, Erin Ferrell. (Id. at 9.) There
                                                         26 are multiple posts and photographs of her at the Ferrells’ home in December 2011.
                                                         27 (Id. at 11-15.) On December 18, 2011 she can be seen standing with Erin Ferrell in
                                                         28 front of a Christmas Tree. (Id. at 12.) Three days later she wrote “Holiday
                                                                                               - 32 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 34 of 68 Page ID
                                                                                    #:68145


                                                          1 Festiveness w The Ferrells” and posted a picture of her drink. (Id. at 15.) On
                                                          2 January 24, 2012, she took a picture of the Ferrell’s ocean view and wrote “Just now
                                                          3 . . . ahhh! Love living here.” (Id. at 23.) On Valentine’s Day 2012, a friend wrote
                                                          4 Trycia “Happy Valentines day beautiful lady! So enjoyed talking with you at Erin’s
                                                          5 house, hope you are doing well.” (Id. at 30.) Later, on February 23, 2012, Erin
                                                          6 Ferrell writes Trycia “[w]henever I hear this song, it reminds me of you . . . seeing
                                                          7 you relaxing on our deck, soaking in the sunshine, taking in the ocean air . . .
                                                          8 HEALING!!! So happy to have you here with us.” (Id. at 39.) On April 1, 2012
                                                          9 (after NIC and its declarants claim Trycia fled the Ferrells’ home on poor terms),
                                                         10 her friend Jonathan George posts a picture of her indicating he is “with Trycia
                                                         11 Carlberg and Erin Ferrell.” (Id. at 51.) He writes “Best weekend with Trycia and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Edgar!! Thanks Erin for sharing your resort with us!!.” (Id.) On May 7, 2012, after
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Trycia’s death, Simi Rush posted on Trycia’s Facebook page: “Trycia, a friend of
                                                         14 my gracious friends, Erin Ferrell and Scott Ferrell passed away this weekend . . .
                                                         15 Trycia stayed with Erin and her husband at their house in Laguna to heal.” (Dkt.
                                                         16 846-1 at 28.)
                                                         17         90.     The Court’s Order entered on February 7, 2020, stated that
                                                         18 Counterclaimant Scott J. Ferrell has “a right to sue a party who he believes has
                                                         19 committed perjury . . . against him, so long as it is not done without merit and for
                                                         20 the sole purpose of harassing or influencing the witness.” (Dkt. 891 at 16.) The
                                                         21 Court found that “Ferrell had grounds to believe that the declarations contained
                                                         22 inaccuracies, and cannot be deprived of his right to file a lawsuit when he believes
                                                         23 he has been wronged.” (Id.) The Court added that “perjury and filing false
                                                         24 declarations in federal court are federal crimes.” Id.
                                                         25         91.     Counterclaimants are informed and believe and on that basis allege that
                                                         26 the conduct described in paragraphs 48 to 90 above are new and independent acts as
                                                         27 compared to the other predicate acts alleged below. As such, the aforementioned
                                                         28 acts are not reaffirmations of the other prior predicate acts alleged below and do not
                                                                                                - 33 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 35 of 68 Page ID
                                                                                    #:68146


                                                          1 flow from the predicate acts alleged below. Moreover, because NIC has improperly
                                                          2 claimed privilege in a broad and expansive way, and has also failed to produce a
                                                          3 meaningful privilege log, Counterclaimants do not know the precise date the scheme
                                                          4 resulting in the acts alleged in paragraphs 48 to 90 began. The categorical privilege
                                                          5 log produced by NIC reflects a time frame of “August 2019 through Present” for
                                                          6 documents “which relate to NIC counsel's investigation into and strategy concerning
                                                          7 Trycia Carlberg's role as a plaintiff for NTG in 2012,” and a time frame of “April
                                                          8 2019 through Present” entries for other related categories of documents. Based on
                                                          9 those entries, Counterclaimants are informed and believe and on that basis allege
                                                         10 that NIC’s planning for the acts described in paragraphs 48 to 90 likely started as
                                                         11 early as April 2019, but Counterclaimants did not first discover many of the facts
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 and conduct described in paragraphs 48 to 90 above until approximately August of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 2019 and thereafter.
                                                         14         92.    Counterclaimants’ first injuries from the acts alleged in paragraphs 48
                                                         15 to 90 occurred in approximately August of 2019 in the form of legal fees and costs,
                                                         16 investigative fees, damage to reputation, and fees and costs of responding to NIC’s
                                                         17 false allegations. Those damages constitute a new and accumulating injury that is
                                                         18 separate and independent from injuries Counterclaimants sustained from Counter-
                                                         19 Defendants’ other earlier predicate acts. If Counterclaimants had not engaged in the
                                                         20 new and independent acts alleged in paragraphs 48 to 90, Counterclaimants would
                                                         21 not have incurred the substantial legal fees and costs, investigative fees, and damage
                                                         22 to reputation that they have incurred since August of 2019.
                                                         23         93.    The misrepresentations described in paragraphs 48 to 90 went to a core
                                                         24 issue in the litigation and were so serious as to deprive the litigation of its
                                                         25 legitimacy. Those misrepresentations were made for the purpose of, and were used
                                                         26 in an effort to, usurp the Counterclaimants’ right to a fair trial by obtaining a “death
                                                         27 penalty” issue preclusion sanction before trial. NIC used the false declarations to
                                                         28 seek an “adverse factual finding that Ferrell did not have a client when he sent the
                                                                                                - 34 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 36 of 68 Page ID
                                                                                    #:68147


                                                          1 December 27, 2011 demand letter to NIC.” (Dkt. 844-1 at 24.) NIC and its co-
                                                          2 conspirators knew that such an adverse inference would be tantamount to a “win” of
                                                          3 its case. Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 219–20 (S.D.N.Y. 2003)
                                                          4 (“In practice, an adverse inference instruction often ends litigation—it is too
                                                          5 difficult . . . to overcome.”); Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 23
                                                          6 (Tex. 2014) (Adverse inference is “tantamount to a death-penalty sanction[.]”)
                                                          7 Even further, the subject of those misrepresentations was central to this litigation.
                                                          8 After all, NIC told the Court that “the Carlberg narrative is central to Ferrell’s
                                                          9 defense against the NIC charge of malicious prosecution in the prior NTG case
                                                         10 against NIC” so “Ferrell’s tampering goes to a central issue in this case, further
                                                         11 supporting imposition of dispositive or, at a minimum, issue preclusive sanctions.”
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 (Dkt. 857-1 at 17.) Counter-Defendants sought to resolve that “central issue” in
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 NIC’s favor through false testimony. Moreover, on September 19, 2019, NIC
                                                         14 subsequently used the false declarations in support of its efforts to obtain
                                                         15 disciplinary action by the Texas State Bar against Ferrell.
                                                         16         94.   Unfortunately, the most recent transgressions are not the first time that
                                                         17 Counter-Defendants have violated the law in their crusade against NTG and Ferrell.
                                                         18 In fact, there have been multiple other acts of fraud, false allegations, perjury and
                                                         19 other crimes, including mail fraud, extortion, obstruction of justice, and witness
                                                         20 tampering, all of which have been in furtherance of Counter-Defendants’ criminal
                                                         21 enterprise in violation of the RICO Act, as described below.
                                                         22         B.    NIC’s Efforts to Coerce a False Confession from Nilon by Using a
                                                         23               Derogatory Website
                                                         24         95.   On April 16, 2012, the Nilon Action was removed to the U.S. District
                                                         25 Court for the Southern District of California by its attorney of record, Carlos
                                                         26 Negrete. (Dkt. 1 in Nilon Action.) On April 15, 2014, the court denied NIC’s
                                                         27 motion to dismiss the first amended complaint and granted a motion for class
                                                         28 certification. (Dkt. 41 in Nilon Action.)
                                                                                               - 35 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 37 of 68 Page ID
                                                                                    #:68148


                                                          1         96.    The core issue in the Nilon Action was whether NIC’s colloidal silver
                                                          2 actually provided immune support as NIC claimed. As the Court explained, the
                                                          3 central allegation was that “Natural-Immunogenics’ Sovereign Silver . . . is snake
                                                          4 oil and Natural-Immunogenics is advertising otherwise[.]” (Dkt. 233-1 at 111 in
                                                          5 Nilon Action.) Indeed, the Court in the Nilon Action found commonality was
                                                          6 satisfied for class certification purposes because “Sovereign Silver either is snake oil
                                                          7 or it isn’t.” (Id. at 148 in Nilon Action.)
                                                          8         97.    Counterclaimants are informed and believe and on that basis allege that
                                                          9 NIC knew they had little to no chance of prevailing on the merits of whether
                                                         10 Sovereign Silver provided immune support. NTG was able to offer the testimony of
                                                         11 an internationally renowned immunologist and founder of the UCLA Department of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Immunology, Dr. Andrew Saxon. As one court explained, Dr. Saxon’s “research
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 has focused on immunologic concepts” and is well-respected, having “written nearly
                                                         14 200 articles that have appeared in peer-reviewed publications.” McGuire v. Sec'y of
                                                         15 HHS, 2015 U.S. Claims LEXIS 1348, *11 (Fed. Cl. 2015).
                                                         16         98.    Dr. Saxon testified unequivocally in the Nilon Action that “Natural-
                                                         17 Immunogenics claim that Sovereign Silver™ provides ‘immune system support’ has
                                                         18 no scientific basis and is false.” (Saxon Dep. Exh. 314 (Saxon Report).) NIC, in
                                                         19 contrast, was and is unable to offer any credible scientific evidence that its claims of
                                                         20 immune support were true. In the current litigation the best NIC could offer is Dr.
                                                         21 Devlin – an unqualified alternative medicine retailer for NIC who self-medicates
                                                         22 with colloidal silver for “cat scratch” and illicitly proscribes it to patients as a cure-
                                                         23 all for everything from “urinary tract infections” to “cancer.” (Devlin Dep. at
                                                         24 104:4-25; Devlin Dep. Exh. 344 at 23-24.)
                                                         25         99.    Litigation over the efficacy of NIC’s colloidal silver also had the
                                                         26 potential to reveal NIC’s efforts to use paid doctors, such as Dr. Devlin, to illicitly
                                                         27 promote its colloidal silver as a cure-all. Despite orders from the FTC and the FDA
                                                         28 that NIC stop promoting its Sovereign Silver as a treatment, NIC aggressively
                                                                                                - 36 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 38 of 68 Page ID
                                                                                    #:68149


                                                          1 pursues doctors as vendors. (Devlin Dep. at 99:10-17, 101:2-8). To this end, NIC
                                                          2 has paid Dr. Devlin, and likely other doctors, for their travel and housing expenses
                                                          3 at various conferences in exchange for their promotion of NIC’s colloidal silver and
                                                          4 their loyalty to the NIC brand and family.
                                                          5         100. Counterclaimants are informed and believe and on that basis allege that
                                                          6 NIC knew that a judicial finding of false advertising by NIC would be an existential
                                                          7 threat to NIC. After all, NIC’s entire business is promoting – either directly or
                                                          8 through its confederates – a substance of no medical benefit as a “cure all” for
                                                          9 everything from HIV to COVID-19.
                                                         10         101. Given that NIC could not defend its product on the merits, NIC and its
                                                         11 co-conspirators settled on a scheme of attacking NTG and its clients by any means
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 necessary, including extortion, witness tampering, false allegations and perjury.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Counterclaimants are informed and believe and on that basis allege that this scheme
                                                         14 had the purposes of: (1) evading liability, (2) inflicting as much harm and damage
                                                         15 upon Ferrell, NTG, and their associated attorneys and employees as possible, (3)
                                                         16 making an example of NTG and sending a message to plaintiffs class action lawyers
                                                         17 and other whistleblowers who might bring actions to protect the public and thus
                                                         18 ensure that NIC could continue falsely advertise and defraud the public through
                                                         19 “snake oil” sales.
                                                         20         102. The completion of the Nilon Action, however, was delayed by the
                                                         21 decision of Nilon to withdraw as the named plaintiff and class representative
                                                         22 because, in part, of his relocation from Southern California to Northern California to
                                                         23 assist with the care of his grandmother, whose health had been declining. (Dkt. 61-1
                                                         24 at 2; Dkt. 61-3 at 3.) Due to suitability issues with a replacement class
                                                         25 representative that had nothing do with the merits of whether NIC’s product
                                                         26 provided immune support as claimed, the Nilon Action was ultimately dismissed
                                                         27 without prejudice to the class. (Dkt. 117 in Nilon Action.) The dismissal of the
                                                         28
                                                                                               - 37 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 39 of 68 Page ID
                                                                                    #:68150


                                                          1 Nilon Action was expressly without prejudice as to the potential class of NIC
                                                          2 victims.
                                                          3         103. Since the Court had found that NIC could be sued again by others, NIC
                                                          4 then set out on a strategy to destroy and make an example of NTG and to discourage
                                                          5 others who might sue NIC for its advertising and marketing practices. NIC thus
                                                          6 embarked on a criminal enterprise with Baker, a private investigator, who devised a
                                                          7 plan to extort and blackmail false declarations from witnesses.
                                                          8         104. Baker’s modus operandi was to create derogatory and defamatory
                                                          9 Internet websites that were intended to harm the reputations and business interests of
                                                         10 his intended targets (i.e., individuals who were witnesses in either existing or
                                                         11 potential litigation against Baker’s clients), and to offer to take down such websites
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 in exchange for his targets either signing false declarations or making harmful
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 statements that would benefit Baker’s clients or Baker in actions against adverse
                                                         14 third parties.
                                                         15         105. Baker has a history of deploying derogatory and defamatory websites
                                                         16 for extortion, so much so that there is an adverse inference in the matter of In re
                                                         17 Clark Warren Baker, Adv. Case No. 2:15-AP-01535-BB (the “Murtagh v. Baker
                                                         18 Action”), prohibiting Baker from contesting “Baker’s scienter and purpose that
                                                         19 Baker uses ‘adverse websites’ to coerce witnesses.” (Dkt. 369 at 5 in Murtagh v.
                                                         20 Baker Action.)
                                                         21         106. Part of the evidence that lead to that inference was Baker deploying the
                                                         22 same illegal tactics against a non-party witness, David Bender f/k/a Kevin Kuritsky
                                                         23 (“Bender”). Baker had offered multiple favorable declarations from Bender. In
                                                         24 litigation against Dr. James Murtagh, who had sued Baker for various torts including
                                                         25 defamation in Murtagh v. Clark Baker, et al., Case No. BC527716 (Los Angeles
                                                         26
                                                         27
                                                         28
                                                                                               - 38 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 40 of 68 Page ID
                                                                                    #:68151


                                                          1 County Superior Ct. filed Nov. 15, 2013).8 It turned out that Baker was extorting
                                                          2 Bender for false declarations to support Baker’s claims. Bender explained that the
                                                          3 declarations had been untrue and that he had been “totally pressured” and “extorted”
                                                          4 by Baker into signing the declaration in exchange for Baker’s agreement to remove
                                                          5 all embarrassing and damaging materials that Baker had posted about Bender on the
                                                          6 Internet. In re Clark Warren Baker, Adv. Case No. 2:15-AP-01535-BB, Dkt. 152-3
                                                          7 at 1-3. Id., ¶ 4.) According to Bender, “his sole motivation in signing the
                                                          8 Declaration was to get Baker to remove Baker’s posts about him on the internet.”
                                                          9 (Id., ¶ 4.) Specifically, “Baker had threatened him that with a flick of a switch he
                                                         10 could and would reactivate the damaging and embarrassing internet content about
                                                         11 him.” (Id., ¶ 6.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12        107. During the course of extorting Bender through an adverse website,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Baker spoke with Bender telephonically on multiple occasions. During these
                                                         14 conversations, Baker would brag that he was doing the same thing to other
                                                         15 individuals. Baker would express that if Bender would only show “contrition” and
                                                         16 comply with Baker’s demands, Baker would stop inflicting harm upon him. Baker
                                                         17 would use other instances Baker’s internet extortion as examples. Bender recalls
                                                         18 that Baker specifically mentioned doing the same thing on behalf of a “supplement
                                                         19 company.” Counterclaimants are informed and believe and on that basis allege that
                                                         20 the “supplement company” Baker was referring to in his conversation with Bender
                                                         21 was NIC.
                                                         22        108. In late 2014, Negrete, and later NIC, retained Baker to provide his
                                                         23 website based extortion services. Benjamin Quinto and his brother, Theo Quinto,
                                                         24
                                                         25   8
                                                              On May 12, 2015, the Los Angeles County Superior Court ordered Baker to pay
                                                            $60,000 in sanctions to reimburse Murtagh for attorneys’ fees and costs attributable
                                                         26 to a frivolous motion that Baker had filed therein. In re Clark Warren Baker, Adv.
                                                            Case No. 2:15-AP-01535-BB, Dkt. 513 at 2 of 28 (Bankr. C.D. Cal. June 27, 2019).
                                                         27 Instead of paying these monetary sanctions, Baker instead filed a chapter 7
                                                            bankruptcy petition on June 29, 2015, which commenced his bankruptcy case, No.
                                                         28 2:15-bk-20351. (Id.) The state court action was thereafter stayed. (Id.)
                                                                                              - 39 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 41 of 68 Page ID
                                                                                    #:68152


                                                          1 were directly involved in interviewing and ultimately hiring Baker to work on NIC’s
                                                          2 behalf. (Dkt. 54-1.) On or about November 6, 2014, Benjamin Quinto introduced
                                                          3 Baker to Negrete. (Dkt. 311-1 at 81.)
                                                          4         109. NIC, Benjamin Quinto, and Baker knew that Nilon was financially
                                                          5 vulnerable as Nilon was operating a fledgling small business known as Electric
                                                          6 Family LLC (“Electric Family”) that was gaining momentum. (Baker Decl., ¶ 4
                                                          7 [Dkt. 54-1, ¶ 4].) Therefore, at NIC’s direction, Baker designed an adverse website
                                                          8 named “Electric Family Scam” at www.electricfamilyscam.com (the “Website”)
                                                          9 targeting Nilon’s business.
                                                         10         110. In keeping with the finding “that Baker uses ‘adverse websites’ to
                                                         11 coerce witnesses” (Dkt. 369 at 5), the Electric Family Scam website was established
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 for that purpose. On or about November 17, 2014, Baker signed a written retainer
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 agreement with Negrete and with NIC, which required that NIC directly pay Baker
                                                         14 for his services. (Dkt. 320-15 at 2-4.) Negrete signed such agreement on or about
                                                         15 November 24, 2014. By structuring the agreement in this manner, Baker, Negrete,
                                                         16 and NIC all intended for Baker’s communications with Negrete to be protected by
                                                         17 the attorney-client privilege and for Baker’s investigative services to be subject to
                                                         18 the attorney work-product rule. In other words, Baker, Negrete, and NIC were all
                                                         19 well aware that Baker was technically providing his services directly to an attorney,
                                                         20 Negrete, but that Baker’s indirect, but ultimate client was NIC.
                                                         21         111. On or about February 4, 2015, Baker’s friend, John McNair
                                                         22 (“McNair”), a resident of Australia, registered the domain name of the Website on
                                                         23 NIC’s and Baker’s behalf. (Declaration of John McNair of Mar. 11, 2016 (“McNair
                                                         24 Decl.”), ¶ 4 [Dkt. 54-2].) Baker and the rest of NIC’s defense team made a
                                                         25 conscious decision to ensure that McNair would be a resident of a foreign country,
                                                         26 i.e., Australia, to ensure that he would be beyond the subpoena power of U.S.
                                                         27 federal or state courts.
                                                         28
                                                                                               - 40 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 42 of 68 Page ID
                                                                                    #:68153


                                                          1         112. In or about February 2015, the Website went live. Significantly, the
                                                          2 Website accused Nilon and the rest of his business partners at Electric Family of
                                                          3 having filed frivolous lawsuits including against NIC. Such Website used words to
                                                          4 describe Electric Family and/or its members as “vexatious,” “Shady Business,”
                                                          5 “trolling,” and referenced “Electric Family’s questionable lawsuits.” In referencing
                                                          6 such lawsuits, the Website stated, “Filing meritless lawsuits doesn’t improve the
                                                          7 [EDM] culture . . . .” The company “Electric Family” had not been a party to any
                                                          8 lawsuit – the use of that name in the Website was intended to harm an unrelated
                                                          9 business owned by Nilon and others and thus create financial leverage over Nilon.
                                                         10         113. While not essential to its extortionate purpose, the Website includes
                                                         11 false statements. For example, it states, “After losing on summary judgment, Nilon
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 refiled a second amended complaint.” That is false for several reasons. First, Nilon
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 did not “lose” any motion for summary judgment in the Nilon Action addressing the
                                                         14 merits of his individual claim against NIC. Although NIC filed a motion for
                                                         15 summary judgment in the Nilon Action on April 2, 2015 (Dkt. 95 in Nilon Action),
                                                         16 and although such motion was fully briefed and taken under submission by the court
                                                         17 (Dkt. 115 in Nilon Action), the court did not actually issue a ruling regarding that
                                                         18 particular motion. Second, Nilon was no longer the class representative of the
                                                         19 certified class after the court substituted Sandoval in his place via an order issued on
                                                         20 August 22, 2014. (Dkt. 62 in Nilon Action.) Third, Sandoval, not Nilon, filed the
                                                         21 second amended complaint in the Nilon Action on August 25, 2014. (Dkt. 63 in
                                                         22 Nilon Action.) Indeed, three days earlier, on August 22, 2014, the court had
                                                         23 previously entered an order granting NTG’s motion to withdraw as attorneys for
                                                         24 Nilon. (Dkt. 62 in Nilon Action at 8:4-5.) The Website also stated that “Demulder
                                                         25 was represented by Attorney Scott Ferrell of the Newport Trial Group (NTG).” But,
                                                         26 Ferrell and NTG were not Demulder’s attorneys of record in Demulder v. Carter-
                                                         27 Reed Co., LLC, et al., No. 12-cv-2232 (S.D. Cal. filed Sept. 13, 2012). Rather,
                                                         28 Michael Louis Kelly, Behram V. Parekh, and Heather M. Baker of the law firm
                                                                                               - 41 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 43 of 68 Page ID
                                                                                    #:68154


                                                          1 known as Kirtland & Packard LLP, which is located in El Segundo, California,
                                                          2 served as attorneys of record for Demulder in that action.
                                                          3         114. In or about August 2015, Nilon became aware of the Website. On or
                                                          4 about August 15, 2015, Nilon tracked down the web host of the Website, an
                                                          5 individual who identified himself as John McNair, via a phone number in Australia
                                                          6 and called him to have the Website taken down because it was false and was
                                                          7 damaging Nilon’s business. (Declaration of Andrew Nilon of February 18, 2016
                                                          8 (“Nilon Decl.”), ¶ 22 [Dkt. 41 at 16]; Declaration of Andrew Nilon of May 25, 2017
                                                          9 (“Nilon Decl. II”), ¶ 6 [Dkt. 328-1 at 3]; McNair Decl., ¶ 7 [Dkt. 54-2 at 2]).)
                                                         10 During such call, Nilon explained to McNair that the statements on the Website
                                                         11 were untrue and asked him to take it down. (Nilon Decl., ¶ 22 [Dkt. 41 at 16].)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 McNair stated that he made the Website, and had the power to take it down. (Nilon
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Decl. II, ¶ 6 [Dkt. 328-1 at 3].) McNair stated that he would deactivate the Website,
                                                         14 which he did so. (Nilon Decl., ¶ 22 [Dkt. 41 at 16]; McNair Decl., ¶ 9 [Dkt. 54-2 at
                                                         15 2].)
                                                         16         115. McNair then immediately notified Baker about his conversation with
                                                         17 Nilon. (McNair Decl., ¶ 10 [Dkt. 54-2 at 2].) Counterclaimants are informed and
                                                         18 believe, and thereon, allege that Baker, in turn, communicated the fact that Nilon
                                                         19 had made firsthand contact with McNair without any legal representation, and that
                                                         20 Baker intended to implement his and NIC’s extortion campaign against Nilon
                                                         21 directly.
                                                         22         116. On or about August 20, 2015, McNair (or presumably Baker while
                                                         23 impersonating him) left Nilon a message asking him to call McNair. (Dkt. 41 at 21.)
                                                         24 In so doing, Counterclaimants are informed and believe, and thereon, allege that
                                                         25 McNair informed Nilon that McNair could be contacted via an email address at
                                                         26 electricfamily@nym.hush.com, despite the fact that that hushmail email account
                                                         27 was exclusively owned and used by Baker, who had exclusive control of it. Nilon
                                                         28
                                                                                              - 42 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 44 of 68 Page ID
                                                                                    #:68155


                                                          1 responded to McNair’s message by sending an email to the person who he thought
                                                          2 to be John McNair, but, in reality, was Baker.
                                                          3         117. Upon receiving Nilon’s email message, Baker, while impersonating
                                                          4 McNair, replied to Nilon by scheduling a phone call between himself and Nilon.
                                                          5 Notably, Baker gave a false reassurance to Nilon as follows:
                                                          6               “I am not interested in your actions – I have no interest in defaming
                                                          7               you or damaging your career (or your associates). I’m most
                                                          8               interested in the conduct of your attorneys. I’d like to discuss your
                                                          9               experience with the Farrells and how and why they facilitated your
                                                         10               transparently bogus lawsuits[.]”
                                                         11 (Nilon Decl., Exh. B [Dkt. 41 at 23]; Baker Decl., Exh. B [Dkt. 54-5 at 2] (emphasis
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 added).)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         118. At the time that Baker made such written statements to Nilon via a
                                                         14 wire, Baker knew that his statements to Nilon were not true insofar as Nilon and the
                                                         15 other members of Electric Family (including Brudzewski) were targets of NIC.
                                                         16 Baker, while impersonating McNair, and Nilon arranged to speak to each other
                                                         17 again on August 21, 2015 at 10 a.m. Pacific Daylight Time. (Nilon Decl., Exh. C
                                                         18 [Dkt. 41 at 25].)
                                                         19         119. On August 21, 2015, Baker, using the false identity “AJ Lyon,” called
                                                         20 and spoke with Nilon at the previously scheduled time for Nilon’s call with McNair.
                                                         21 (Nilon Decl., ¶ 22 [Dkt. 41 at 16-17].) Baker misrepresented his identity in
                                                         22 communicating with Nilon and concealed his relationship with NIC when
                                                         23 communicating with Nilon. (Id.) Baker (aka AJ Lyon) claimed to be the business
                                                         24 associate of McNair. (Nilon Decl. II, ¶ 7 [Dkt. 328-1 at 3].)
                                                         25         120. Just like he did with Bender, Baker told Nilon that the Website would
                                                         26 be put back up if Nilon did not cooperate with him, but it would stay down if Nilon
                                                         27 told him what he wanted to hear about. (Nilon Decl., ¶ 22 [Dkt. 41 at 16-17]; Nilon
                                                         28 Decl. II, ¶ 7 [Dkt. 328-1 at 3].) Baker told Nilon that if McNair and Baker were not
                                                                                              - 43 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 45 of 68 Page ID
                                                                                    #:68156


                                                          1 satisfied with Nilon’s cooperation, then the Website would be put back up. (Nilon
                                                          2 Decl. II, ¶ 7 [Dkt. 328-1 at 3].)
                                                          3         121. Baker told Nilon that he wanted to “get” NTG. (Nilon Decl., ¶ 22 [Dkt.
                                                          4 41 at 16-17].) Baker then asked Nilon a series of questions that suggested the
                                                          5 answer, told him that if he “cooperated,” then “they” would leave him alone, and
                                                          6 that Baker and others wanted to “focus” on NTG. (Id.)
                                                          7         122. At no point during their August 21, 2015 conversation did Baker
                                                          8 disclose that: (1) he was actually the author of the Website; (2) the Website had
                                                          9 been funded and created for NIC; (3) Baker was acting on NIC’s behalf; (4) Nilon
                                                         10 should retain counsel and (5) there was a conflict of interest between NIC and
                                                         11 Nilon, who were directly adverse to each other. (Nilon Decl. II, ¶ 7 [Dkt. 328-1 at
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 3].)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         123. On August 21, 2015, Baker sent Nilon an email, purporting to
                                                         14 summarize an earlier telephonic conversation that they had had earlier that same
                                                         15 day, which contained numerous false or misleading statements including about
                                                         16 Nilon’s action against NIC. Although the email dated August 21, 2015 from Baker
                                                         17 to Nilon stated that “my grandmother was not sick and she didn’t need my company
                                                         18 or time” (Nilon Decl., ¶ 21 and Exh. E [Dkt. 41 at 16 and 29]), Nilon’s
                                                         19 grandmother, Joan N. Williams, was actually in poor health at the time that Nilon
                                                         20 signed his declaration (Dkt. 51-2 in the Nilon Action). Specifically, and consistent
                                                         21 with Nilon’s earlier declaration, Nilon’s grandmother had chronic stage V kidney
                                                         22 disease, hypertension, acute renal failure, renal artery stenosis, and atheroembolic
                                                         23 disease of multiple blood vessels as reflected by the medical records of Williams’s
                                                         24 May 17, 2013 medical visit. (Nilon Decl. II, ¶ 10 and Exh. B [Dkt. 328-1 at 4 and
                                                         25 6-10].)
                                                         26         124. The allegation that Nilon’s grandmother was not actually sick has been
                                                         27 one of NIC’s recurring litigation narratives before this Court. NIC, the Emord Firm
                                                         28 and Arhangelsky have continued to falsely maintain that Nilon’s grandmother was
                                                                                               - 44 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 46 of 68 Page ID
                                                                                    #:68157


                                                          1 not sick as recently as its March 24, 2020 Third Amended Complaint. (Dkt. 911 at
                                                          2 24-25, ¶¶ 102-105.) They have done so even though they have medical records
                                                          3 proving these allegations are false and even though Nilon produced
                                                          4 contemporaneous documents showing that Nilon’s statements in his declaration
                                                          5 about his grandmother being sick were completely true. (See Dkt. 328-1 at 4 and
                                                          6 Exh. B thereto, filed May 30, 2017 [where NIC makes this false claim]; Dkt. 496 at
                                                          7 26, filed October 23, 2017 [where NIC again makes this false claim] Dkt. 698 at 9,
                                                          8 filed August 6, 2018 [where NIC continues to falsely alleged Nilon lied about his
                                                          9 ailing grandmother]; and Dkt. 911 at 25, ¶105, filed March 24, 2020 [“Nilon’s false
                                                         10 ‘sick grandmother’ affidavit is part of a pattern”].)
                                                         11         125. The August 21, 2015 email from Baker to Nilon also included text of a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 draft declaration prepared by Baker. (Nilon Decl., ¶ 6.) This email concluded by
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 making a false reassurance to Nilon as follows: “Again, I am interested in NTG’s
                                                         14 conduct and not yours, your friends, or your company.” (Nilon Decl., Exh. E [Dkt.
                                                         15 41 at 29]; Baker Decl., Exh. C [Dkt. 54-6 at 2-3] (emphasis added).)
                                                         16         126. Fearful and scared that Baker would re-publish the Website as Baker
                                                         17 had explicitly threatened to do earlier that same day, Nilon did not object to the
                                                         18 untrue statements in Baker’s August 21, 2015 email. (Nilon Decl., ¶ 22 [Dkt. 41 at
                                                         19 16-17]; Nilon Decl. II, ¶ 11 [Dkt. 328-1 at 4].) Instead, at Baker’s direction, Nilon
                                                         20 made a few changes to Baker’s August 21, 2015 email and sent it back to Baker
                                                         21 hoping that Baker and NIC would stop threatening Nilon and his business partners
                                                         22 and leave them alone so that Electric Family’s members could continue to pursue
                                                         23 their business. (Nilon Decl., ¶ 23 [Dkt. 41 at 17].)
                                                         24         127. On August 24, 2015, Baker sent Nilon an actual draft declaration
                                                         25 containing false statements and urged Nilon to sign right away before a notary
                                                         26 public. (Nilon Decl., ¶ 24 and Exh. I [Dkt. 41 at 17 and 37-40]; Baker Decl., Exh. E
                                                         27 [Dkt. 54-8 at 2].)
                                                         28
                                                                                               - 45 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 47 of 68 Page ID
                                                                                    #:68158


                                                          1         128. Paragraph 6 of the draft declaration entitled “Affidavit of Andrew
                                                          2 William Nilon,” which Nilon never signed, contained the untrue statement that “my
                                                          3 grandmother was not sick and she didn’t need my companionship or time. That
                                                          4 declaration [stating that my grandmother was sick] was prepared by NTG and I
                                                          5 signed it solely to give me a plausible reason to leave the lawsuit without disclosing
                                                          6 to the Court that I had been paid by NTG to sign onto a class-action lawsuit.” (Dkt.
                                                          7 41 at 39.)
                                                          8         129. Nilon responded to Baker’s August 24, 2015 email by informing
                                                          9 Baker:
                                                         10               “I will get this signed AJ but it will take me a day or two. I am going
                                                         11               to speak with my attorney just to get advice first before signing. I’m
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12               sure you can understand that.”
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 (Nilon Decl., ¶ 10 and Exh. I [Dkt. 41 at 14 and 37]; Baker Decl., Exh. E [Dkt. 54-8
                                                         14 at 2] (emphasis added).) Thus, Nilon expressly informed Baker that he was either
                                                         15 represented by counsel on this specific matter and/or was in the process of doing so.
                                                         16         130. On August 25, 2015, at 10:54 a.m. Pacific Daylight Time, after Nilon
                                                         17 had sent his email to Baker expressly stating his intention to speak with his attorney
                                                         18 regarding the draft declaration of Nilon, Benjamin Quinto sent an email to Baker
                                                         19 and copied Arhangelsky and Theo Quinto requesting a conference call for that
                                                         20 afternoon “to talk about the declaration and strategy.” (Dkt. 311-1 at 175.) The
                                                         21 email chain also indicates that Jonathan Emord was on the conference call that
                                                         22 occurred that day. (Dkt. 311-1 at 178-79.)
                                                         23         131. On August 25, 2015, shortly before the conference call was scheduled
                                                         24 to begin at 1:30 p.m., Baker (still using a false identity) finally responded to Nilon’s
                                                         25 August 25, 2015 email at approximately 1:14 p.m. by stating: “I understand – thank
                                                         26 you.” (Nilon Decl., ¶ 12 and Exh. K [Dkt. 41 at 15 and 44].)
                                                         27         132. Baker was scheduled to participate in a conference call with NIC’s high
                                                         28 level executives and most of NIC’s litigation team just a few minutes. Hence,
                                                                                               - 46 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 48 of 68 Page ID
                                                                                    #:68159


                                                          1 Counterclaimants are informed and believe, and thereon allege, that Baker
                                                          2 communicated the fact that Nilon insisted on speaking with his attorney before
                                                          3 proceeding with his draft declaration with the rest of NIC’s team during such
                                                          4 conference call.
                                                          5         133. After this NIC strategy call, and despite knowing that Nilon was
                                                          6 represented by counsel, Baker threatened Nilon to immediately sign the declaration:
                                                          7               “I will let them know that you won’t have counsel before Monday. I
                                                          8               recommend that we get a declaration signed and to them today. If you
                                                          9               drag it on they might misinterpret your delays. Ideally, it would be best
                                                         10               that you got something signed and mailed this weekend.”
                                                         11 (Nilon Decl., ¶¶ 14 and 24 and Exh. M [Dkt. 41 at 15, 17 and 48]; Baker Decl., Exh.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 G [Dkt. 54-10 at 2] (emphasis added).)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         134. Nilon ultimately refused to sign the draft declaration because it
                                                         14 required that he make statements under penalty of perjury that were untrue. (Nilon
                                                         15 Decl., ¶ 25 [Dkt. 41 at 17]; Nilon Decl. II, ¶ 11 [Dkt. 328-1 at 4].)
                                                         16         135. A mere few months later, on December 7, 2015, NIC sued Nilon and
                                                         17 other members of the Electric Family along with NTG, Ferrell,9 and others in the
                                                         18 instant action.
                                                         19         136. Baker and NIC subsequently used Nilon’s emails exchanged with
                                                         20 Baker (including the emails in which Baker was impersonating John McNair) as
                                                         21 purported evidence in support of NIC’s action against Nilon, NTG, and other
                                                         22 defendants in the instant action. (Baker Decl., Exhs. A-G [Dkt. 54-4 at 2, Dkt. 54-5
                                                         23 at 2, Dkt. 54-6 at 2-3, Dkt. 54-7 at 22, Dkt. 54-8 at 2, Dkt. 54-9 at 2 and Dkt. 54-10
                                                         24 at 2].) The emails between Baker and Nilon mentioned above, however, are not
                                                         25 under oath and are not competent evidence, which is precisely why Baker tried to
                                                         26
                                                              9
                                                               In furtherance of NIC’s goal of revenge, Arhangelsky and the Emord Firm have
                                                         27 filed frivolous complaints against Ferrell before multiple state bars. None of those
                                                            licensing bodies have taken adverse action against Ferrell as a result of such
                                                         28 frivolous complaints.
                                                                                               - 47 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 49 of 68 Page ID
                                                                                    #:68160


                                                          1 coerce Nilon into signing a fraudulent declaration. (See Nilon Decl., Exh. I [Dkt. 41
                                                          2 at 38-40].)
                                                          3         137. The communications between Baker and Nilon are the product of
                                                          4 coercion, and constitute evidence reflecting that NIC has used illegal tactics to
                                                          5 prevent injured consumers from trying to stop NIC from falsely advertising its
                                                          6 dangerous products.
                                                          7         138. California’s Private Investigator Act prohibits investigators from
                                                          8 committing any act “constituting dishonesty or fraud.” Cal. Bus. & Prof. Code §
                                                          9 7561.4. This Act has been subsequently interpreted by case law to not just prohibit
                                                         10 investigators from expressly misrepresenting themselves or their principals, but also
                                                         11 simply by silence or other language or conduct creating a misleading impression.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Wayne v. Bureau of Private Investigators & Adjusters, 201 Cal. App. 2d 427, 436-
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 38 (1962). Baker engaged in conduct to create the false and misleading impression
                                                         14 that he represented a governmental agency, which clearly violated section 7561.4 of
                                                         15 the Business and Professions Code.
                                                         16         139. Baker was acting as NIC’s authorized agent when he contacted Nilon
                                                         17 using a false name. (Dkt. 54-1 at 5; Dkt. 320-3 at 3, 5 (“During the period of
                                                         18 August 20, 2015 through August 25, 2015, when I was communicating with Andrew
                                                         19 Nilon . . . [m]y client was NIC . . . .”)
                                                         20         140. NIC, the Emord Firm, and Arhangelsky have filed multiple declarations
                                                         21 from Baker that try to cover up and deny this coercion, that falsely deny that Baker
                                                         22 was acting at NIC’s direction, and that falsely deny that Baker was even NIC’s
                                                         23 agent. (Dkt. 54-1 at 12, ¶30; Dkt. 320-3, ¶¶ 11-25, 40; Dkt. 671-2, ¶¶ 49-59.)
                                                         24         141. NIC, the Emord Firm and Arhangelsky also filed the Declaration of
                                                         25 John McNair dated March 11, 2016 (Dkt. 54-2), whereby McNair presents a similar
                                                         26 false narrative to conceal the coercion of Nilon. (Dkt. 54-2, ¶¶ 7-12.)
                                                         27         142. In response to the NTG Defendants’ motion for sanctions, NIC, the
                                                         28 Emord Firm and Arhangelsky filed the Declaration of Benjamin Quinto, which was
                                                                                               - 48 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 50 of 68 Page ID
                                                                                    #:68161


                                                          1 executed on May 22, 2017. (Dkt. 320-2.) Benjamin Quinto similarly falsely
                                                          2 disclaimed coercion. (Dkt. 320-2 at 3.)
                                                          3         143. The misconduct described above, including the extortionate conduct by
                                                          4 Baker and NIC’s subsequent false declarations to try to cover that up, are additional
                                                          5 facts that would support an affirmative defense of unclean hands. After all,
                                                          6 Counter-Defendants’ unclean hands affirmative defense was based, inter alia, on
                                                          7 extortion and misrepresentations directed at Nilon. (Dkt. 784 at 16.) Despite
                                                          8 knowing that such conduct had occurred, and despite knowing that Baker was acting
                                                          9 as its agent and at its direction at the time of such conduct, NIC took the affirmative
                                                         10 act of moving for summary adjudication of Counterclaimants’ unclean hands
                                                         11 affirmative defense. NIC moved for summary adjudication of that unclean hands
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 defense based in significant part on its denials of Baker’s wrongdoing and its claim
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 that Baker was not acting at NIC’s direction. (Dkt. 671-2, ¶¶ 49-59; Dkt. 671-2 at
                                                         14 22-23; Dkt. 784 at 11 (“NIC argues that the undisputed evidence establishes that
                                                         15 Baker did not act at NIC’s direction when he contacted Nilon in August 2015 using
                                                         16 an alias.”).) This was false, and NIC, Emord, and Arhangelsky knew it to be false:
                                                         17 Baker was acting at NIC’s direction, and NIC had knowledge of Baker’s conduct.
                                                         18 Yet the Court accepted the material misrepresentations, finding that “Baker was not
                                                         19 acting at the direction of NIC when he communicated with Nilon via telephone and
                                                         20 email in August 2015 using an alias,” and granted NIC’s motion for summary
                                                         21 adjudication on the issue of unclean hands. (Dkt. 784 at 11.) This injury occurred
                                                         22 on February 28, 2019, when the Court issued its order at Docket 784.
                                                         23         C.    NIC’s Scheme to Use Baker to Extort and Tamper with Witnesses
                                                         24               and Obstruct Justice by Attempting to Procure False Testimony
                                                         25               from Isabella Janovick, Deborah Winzen, and Others
                                                         26         144. In late 2015, Baker contacted former NTG clients Isabella Janovick and
                                                         27 Debbie Winzen and deceptively identified himself as “Officer Clark Baker” and
                                                         28 falsely represented that he was either a “federal law enforcement officer,” or an
                                                                                               - 49 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 51 of 68 Page ID
                                                                                    #:68162


                                                          1 investigator for a government agency called the “Bureau of Security and
                                                          2 Investigation Services.”
                                                          3         145. Counterclaimants are also informed and believe that Baker contacted
                                                          4 other former NTG clients around this time and made similar false representations
                                                          5 about Baker working for, and conducting an investigation on behalf of, the
                                                          6 California State Bar or a related California governmental agency. Baker also told
                                                          7 such NTG clients that Ferrell and Andrew Baslow were going to prison, and that the
                                                          8 NTG clients with whom Baker was speaking would be going to prison as well if
                                                          9 they did not “come clean” and admit to having engaged in numerous crimes.
                                                         10         146. Counterclaimants are informed and believe that a record of Baker
                                                         11 advising the Emord Firm and Arhangelsky, in particular, about his conversations
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 with NTG clients exists in the form of a privilege log that NIC filed in Baker’s
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 bankruptcy case, In re Clark Warren Baker, Adv. Case No. 2:15-AP-01535-BB,
                                                         14 Dkt. 420 (Bankr. C.D. Cal. Mar. 18, 2019).
                                                         15         147. On December 3, 2015, Janovick received a telephone call from a
                                                         16 blocked phone number. Janovick answered the call, and a man deceitfully identified
                                                         17 himself to Janovick as “Officer Clark Baker.”
                                                         18         148. Baker falsely told Janovick that he was a law enforcement officer who
                                                         19 worked for a government agency called the “Bureau of Security and Investigation
                                                         20 Services.”
                                                         21         149. Baker then falsely told Janovick that the government was prosecuting
                                                         22 Ferrell and NTG for crimes against consumers.
                                                         23         150. Baker falsely told Janovick that the legal documents showed that both
                                                         24 Janovick and her husband were “victims” of Ferrell and NTG because Ferrell had
                                                         25 forged their names on legal documents to steal money from them.
                                                         26         151. Baker falsely told Janovick that it was urgent that she sign a
                                                         27 government affidavit to receive payment from the “victim compensation fund.”
                                                         28
                                                                                              - 50 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 52 of 68 Page ID
                                                                                    #:68163


                                                          1 Baker then stated Janovick’s home address, and told her that he would be at
                                                          2 Janovick’s house for her to sign the documents “very soon.”
                                                          3         152. Janovick told Baker that he was not welcome at her home, and to not
                                                          4 contact either herself or her family again. Baker responded that Janovick was going
                                                          5 to be in “a lot of trouble” for not cooperating with a government investigation.
                                                          6         153. As a direct result of such conversation, Janovick felt scared and her
                                                          7 disturbing conversation with Baker caused her to have trouble sleeping.
                                                          8         154. The end result of Janovick’s conversation with Baker was that the NIC
                                                          9 Counter-Defendants proceeded to include her as a named party to various RICO
                                                         10 claims in the instant action in order to punish her for her lack of cooperation with
                                                         11 their planned case against NTG, Ferrell, and others.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         155. In early December 2015, Deborah Winzen (“Winzen”), a former client
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 of NTG, received a call on her mobile telephone number from an individual who
                                                         14 deceitfully identified himself as “Officer Clark Baker.” Baker falsely stated that he
                                                         15 was a “federal law enforcement officer.”
                                                         16         156. Baker falsely stated that the government was investigating Ferrell and
                                                         17 NTG for crimes. Baker falsely stated that Ferrell had stolen money from Winzen
                                                         18 and forged her signature on legal documents.
                                                         19         157. Baker falsely stated that the government had prepared a legal affidavit
                                                         20 that Winzen needed to sign as soon as possible to claim her “victim restitution”.
                                                         21         158. Baker knew both Winzen’s home address and work address and said
                                                         22 that he planned to come to her home or place of work for her to sign the affidavit
                                                         23 immediately.
                                                         24         159. Winzen told Baker that he was wrong and not to call her again.
                                                         25         160. Baker falsely told Winzen that she would be liable for “obstruction” of
                                                         26 a government investigation if she did not sign Baker’s document or if she reported
                                                         27 his call to Ferrell.
                                                         28
                                                                                               - 51 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 53 of 68 Page ID
                                                                                    #:68164


                                                          1         161. During this early December 2015 time frame, Baker was reporting back
                                                          2 to the Emord Firm and to NIC via numerous email messages about his
                                                          3 communications with witnesses in the instant action whereby he had threatened,
                                                          4 extorted/blackmailed/impersonated an officer to Janovick and Winzen.
                                                          5 Counterclaimants are informed and believe that such email communications are
                                                          6 reflected in NIC’s privilege log attached as Exhibit A to the Declaration of Peter
                                                          7 Arhangelsky filed on March 18, 2019 in In re Clark Baker, Adv. Case No. 2:15-ap-
                                                          8 01535-BB (Bankr. C.D. Cal. Mar. 18, 2019).
                                                          9         162. These illicit contacts by Baker with NTG clients were
                                                         10 contemporaneously memorialized in a December 7, 2015 letter from NTG to
                                                         11 Emord.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         D.    NIC’s False Declaration Regarding the Deposition of Nilon
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         163. Prior to the dismissal of the Nilon Action, NIC had been awarded
                                                         14 discovery sanctions based on a false declaration that NIC’s counsel, Carlos Negrete,
                                                         15 had filed before the Court. These discovery sanctions and the false declaration of
                                                         16 Negrete also factored into the Court’s later decision to dismiss the Nilon Action.
                                                         17 Specifically, by declaration dated June 30, 2014, Negrete represented to the Court
                                                         18 that “NIC served another Amended Notice of Deposition [on] Plaintiff’s counsel on
                                                         19 January 3, 2014, noticing NILON’S deposition for February 7, 2014 at 10:00 a.m. in
                                                         20 Mission Viejo, California . . . Plaintiff’s counsel again refused to produce Andrew
                                                         21 Nilon pursuant to a July noticed deposition and did so without justification.” (Dkt.
                                                         22 49 at 17 in Nilon Action.)
                                                         23         164. That testimony was false. Negrete never noticed a deposition for
                                                         24 February 7, 2014 and never scheduled one with the court reporting service. In
                                                         25 connection with that testimony, Negrete prepared and filed a false proof of service
                                                         26 indicating that an amended notice of deposition was served on January 3, 2014 by
                                                         27 mail and email. (Dkt. 49 at 70-71 in Nilon Action.) No such notice was served.
                                                         28
                                                                                              - 52 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 54 of 68 Page ID
                                                                                    #:68165


                                                          1         165. The testimony was similarly material and deprived the litigation of its
                                                          2 legitimacy. Counterclaimants are informed and believe and on that basis allege that
                                                          3 the fictional February 7, 2014 non-appearance was so that NIC could argue that
                                                          4 Nilon was repeatedly evading or avoiding appearing for a “properly noticed”
                                                          5 deposition. This was especially significant because NIC’s overall theory was that
                                                          6 Nilon was deliberately avoiding deposition because his case was frivolous. NIC’s
                                                          7 scheme here was successful in part as sanctions were issued (Dkt. 55 in Nilon
                                                          8 Action), and the dismissal order relied on this fact (Dkt. 117 in Nilon Action).
                                                          9         166. NIC, directly and via its agent Negrete, fraudulently concealed its false
                                                         10 assertion that it noticed Nilon’s deposition for February 7, 2014. NIC, through
                                                         11 Negrete, took the affirmative act of filing a proof of service, which are commonly
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 relied upon in the legal industry as evidence of actual service. Counterclaimants had
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 no way of knowing, through the exercise of reasonable diligence, that the proof of
                                                         14 service and the Negrete declaration were false. It was only in October 2017,
                                                         15 through investigation in preparation for Negrete’s deposition in this case, that
                                                         16 Counterclaimants learned that a February 7, 2014 deposition had not actually been
                                                         17 noticed and thus that they had been injured. Prior to approximately October 2017,
                                                         18 Counterclaimants did not know, and could not reasonably have known, that they had
                                                         19 been injured via a false declaration that the Court in the Nilon Action relied upon.
                                                         20                             VII. CLAIMS FOR RELIEF
                                                         21                             FIRST CLAIM FOR RELIEF
                                                         22            VIOLATION OF RICO (18 U.S.C. §§ 1961, 1962(c), 1964(c))
                                                         23                           (Against All Counter-Defendants)
                                                         24         167. Counterclaimants incorporate by reference the preceding paragraphs of
                                                         25 their counterclaims as though fully set forth herein.
                                                         26         The RICO Enterprise
                                                         27         168. Counter-Defendants operated an association-in-fact enterprise with a
                                                         28 hub-and-spoke structure. The purpose of the enterprise is to harm and make an
                                                                                               - 53 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 55 of 68 Page ID
                                                                                    #:68166


                                                          1 example of NTG and Ferrell, those associated with them, and to deter any lawsuits
                                                          2 or other actions based on NIC’s fraudulent products.
                                                          3         169. The Counter-Defendants, and each of them, played a role in directing
                                                          4 the affairs of the RICO enterprise. For example, the NIC Counter-Defendants
                                                          5 identified herein closely monitored and/or guided the substantive content of Baker’s
                                                          6 communications with NTG’s former or existing clients. They also participated
                                                          7 directly in the scheme to attempt to obtain “death penalty” sanctions through the use
                                                          8 of false declarations offered by the Declarants.
                                                          9         170. The Counter-Defendants identified herein each knew about the general
                                                         10 nature of the enterprise and knew that the enterprise extended beyond his or her
                                                         11 individual role. As a prime example, the Declarants were expressly promised that
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 they would have the “protection” and “vast resources” of NIC’s enterprise.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         171. All Counter-Defendants identified herein in this action were part of an
                                                         14 associated-in-fact enterprise consisting of NIC, Benjamin Quinto, Theo Quinto, the
                                                         15 Emord Firm, and Arhangelsky, with the Declarants joining the ongoing enterprise
                                                         16 on or about August 2019.
                                                         17         172. The Counter-Defendants identified herein comprise an associated-in-
                                                         18 fact enterprise which maintains a “hub-and-spoke” structure. NIC, largely through
                                                         19 its Co-Presidents and sometimes through its attorneys, operate at the center of the
                                                         20 enterprise. NIC’s attorneys and other agents and affiliated witnesses operate as the
                                                         21 spokes. The hub concocts the legal strategy including the decision-making to solicit
                                                         22 and rely upon false testimony through corrupt or fraudulent acts. The spokes engage
                                                         23 in whatever conduct is necessary to obtain such false testimony and to maintain the
                                                         24 fictional legitimacy of the instant action, ultimately attempting to secure a settlement
                                                         25 or judgment monies from Counterclaimants. The spokes carried out the hub’s
                                                         26 directions.
                                                         27         173. Each Counter-Defendant identified herein agreed to conduct, and did
                                                         28 conduct or participate in, the enterprise’s affairs through a pattern of racketeering
                                                                                               - 54 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 56 of 68 Page ID
                                                                                    #:68167


                                                          1 activity. That activity was intended to obtain ill-gotten proceeds through settlement
                                                          2 or judgment from Counterclaimants and other similarly situated law firms or
                                                          3 individuals who crossed paths with the NIC Counter-Defendants identified herein in
                                                          4 the litigation context. That activity was intended to injure Counterclaimants in their
                                                          5 property and financial interests.
                                                          6         Pattern of Racketeering Activity:
                                                          7         174. “To be liable under RICO, defendants ‘must be guilty of a ‘pattern of
                                                          8 racketeering activity,’ which requires at least two separate racketeering acts (often
                                                          9 called ‘predicate acts’).’” United States v. Christensen, 828 F.3d 763, 782 (9th Cir.
                                                         10 2015), cert. denied, 137 S. Ct. 628 (2017). The RICO statute defines “pattern of
                                                         11 racketeering activity” to require that the defendant at least commit “two acts of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 racketeering activity” within ten years of each other. 18 U.S.C. § 1961(5).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         175. Offenses that qualify as “predicate acts” are listed in 18 U.S.C. §
                                                         14 1961(1), including “any act . . . involving . . . extortion, . . . which is chargeable
                                                         15 under State law and punishable by imprisonment for more than one year[.]”
                                                         16 California Penal Code §§ 518 and 520 make extortion a felony. Additional offenses
                                                         17 that qualify as “predicate acts” include “any act which is indictable under any of the
                                                         18 following provisions of title 18, United States Code: . . . section 1341 (relating to
                                                         19 mail fraud), section 1343 (relating to wire fraud), . . . section 1503 (relating to
                                                         20 obstruction of justice), . . . section 1512 (relating to tampering with a witness,
                                                         21 victim, or an informant), [or] . . . section 1952 (relating to racketeering) . . . .”
                                                         22         176. The NIC Counter-Defendants have engaged in, and continue to engage
                                                         23 in, a pattern of racketeering activity comprised of the predicate acts of mail fraud
                                                         24 (18 U.S.C. §§ 1341, 1349), wire fraud (18 U.S.C. §§ 1343, 1349), extortion (Cal.
                                                         25 Penal Code § 520; 18 U.S.C. § 1951), obstruction of justice (18 U.S.C. §§ 1503,
                                                         26 1512(c)), and witness tampering (18 U.S.C. § 1512).
                                                         27
                                                         28
                                                                                                - 55 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 57 of 68 Page ID
                                                                                    #:68168


                                                          1         Mail and Wire Fraud (18 U.S.C. § 1343, 1349):
                                                          2         177. The federal mail fraud statute prohibits parties from using the United
                                                          3 States mails to carry out fraudulent schemes. 18 U.S.C. § 1341. The federal wire
                                                          4 fraud statute similarly prohibits parties from using the United States wires to carry
                                                          5 out fraudulent schemes. (Id., § 1343.) “The mail and wire fraud statutes are identical
                                                          6 except for the particular method used to disseminate the fraud . . . .” Eclectic
                                                          7 Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014).
                                                          8         178. The mail and wire fraud statutes prohibit the use of the interstate wires
                                                          9 for the purpose of executing a scheme or artifice to defraud. United States v.
                                                         10 Garlick, 240 F.3d 789, 792 (9th Cir. 2001).
                                                         11         179. A “scheme or artifice to defraud” is a plan to deprive a person of
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 something of value by trick, deceit, chicanery or overreaching.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         180. “[A]ny mailing that is incident to an essential part of the scheme
                                                         14 satisfies the mailing element, even if the mailing itself contain[s] no false
                                                         15 information.” Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008).
                                                         16 The same rule applies to any use of the interstate wires. The scheme need not be
                                                         17 successful in order for liability to attach under the statute.
                                                         18         181. Each mailing or use of the wires in furtherance of the scheme to
                                                         19 defraud constitutes a separate violation and predicate act. Garlick, 240 F.3d at 792.
                                                         20         182. Fraudulent intent is established by proof of intentional fraud or by
                                                         21 demonstrating a “reckless indifference to the truth.” Irwin v. United States, 338
                                                         22 F.2d 770, 774 (9th Cir. 1964). Intentional fraud is established by a conscious
                                                         23 knowing intent to defraud and that the defendant contemplated or intended some
                                                         24 harm to the property rights of the victim.
                                                         25         183. No showing of reliance is required to establish that a person has
                                                         26 violated 18 U.S.C. § 1962(c) through mail or wire fraud. Phoenix Bond, 553 U.S. at
                                                         27 649.
                                                         28
                                                                                               - 56 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 58 of 68 Page ID
                                                                                    #:68169


                                                          1         184. The Court has previously held that sending via the U.S. mail and
                                                          2 electronically filing documents containing intentionally false representations can
                                                          3 constitute the predicate acts of mail and wire fraud. (Dkt. 157 at 13.)
                                                          4         185. By participating in fraudulent claims and filing, or offering testimony
                                                          5 to be filed, containing knowing on recklessly false statements using mail or wire, all
                                                          6 Counter-Defendants have participated in, or conspired in furtherance of, schemes to
                                                          7 defraud Counterclaimants out of money or legal rights of value to Counterclaimants.
                                                          8         Extortion (18 U.S.C. § 1951):
                                                          9         186. Extortion occurs through the obtaining of property from another, with
                                                         10 his consent, induced by wrongful use of actual or threatened force, violence, or fear,
                                                         11 or under color of official right. The predicate act of extortion includes attempts at
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 extortion and conspiracy to extort, even if unsuccessful. See 18 U.S.C. § 1951(a).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         187. Extortion may occur through fear of only economic loss. See, e.g.,
                                                         14 United States v. Margiotta, 688 F.2d 108, 134 (2d Cir. 1982), cert. denied, 461 U.S.
                                                         15 913 (1983).
                                                         16         188. The NIC Counter-Defendants identified herein threatened to defame
                                                         17 Nilon and destroy his fledgling small business through unlawful and wrongful
                                                         18 means. Their threats to do so were “wrongful” under Section 1951 because, when
                                                         19 threatening Nilon, they were not legally entitled to the property sought (a
                                                         20 declaration supporting NIC or Nilon’s emails with Baker) and could not have had a
                                                         21 good-faith belief in that entitlement. See supra, ¶¶ 92-139.
                                                         22         189. The NIC Counter-Defendants identified herein are therefore liable for
                                                         23 extortion for making a wrongful threat of fear upon Nilon.
                                                         24         Obstruction of Justice (18 U.S.C. § 1503, 1512(c))
                                                         25         190. Obstruction of justice occurs when one “corruptly or by threats of
                                                         26 force, or by any threatening letter or communication, influences, obstructs, or
                                                         27 impedes, or endeavors to influence, obstruct, or impede the due administration of
                                                         28 justice.” See 18 U.S.C. § 1503; see also 18 U.S.C. § 1512(c) (relating to obstruction
                                                                                               - 57 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 59 of 68 Page ID
                                                                                    #:68170


                                                          1 by one who corruptly alters or conceals evidence in any official proceeding or
                                                          2 “otherwise obstructs, influences, or impedes any official proceeding, or attempts to
                                                          3 do so”).
                                                          4         191. NIC and its agents have made threatening oral and written
                                                          5 communications via telephone call and emails to NTG’s former clients in an attempt
                                                          6 to corruptly influence their witness testimony to corroborate NIC’s false version of
                                                          7 events against NTG, Ferrell, and the other defendants in the instant action. Such
                                                          8 communications were made with the wrongful intent or improper purpose of
                                                          9 abusing the judicial process and the Court in an effort to instill fear of liability in
                                                         10 such witnesses to extort favorable witness testimony from them. NIC and its agents
                                                         11 similarly effectuated a scheme to corruptly cause Declarants to give false testimony
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 and to insulate such false testimony from discovery and any meaningful scrutiny.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Declarants participated in that scheme with the intent of Counter-Defendants to pay
                                                         14 money, submit to sanctions, or cause the Court to order the same, based on false
                                                         15 testimony.
                                                         16         192. Whether or not the NIC Counter-Defendants identified herein were
                                                         17 successful in influencing those proceedings is irrelevant under the statute—only the
                                                         18 attempt to influence is sufficient for liability. The conduct of the NIC Counter-
                                                         19 Defendants identified herein has had the actual, natural and probable effect of
                                                         20 interfering with the due administration of justice. See U.S. v. Aguilar, 515 U.S. 593,
                                                         21 600 (1995).
                                                         22         193. Obstruction is a predicate act under RICO in cases where, as here, the
                                                         23 efforts of the NIC Counter-Defendants identified herein were “designed to prevent
                                                         24 detection and prosecution of the organization’s illegal activities [and] were part of a
                                                         25 consistent pattern that was likely to continue for the indefinite future, absent outside
                                                         26 intervention.” See U.S. v. Coiro, 922 F.2d 1008, 1017 (2d Cir. 1991); see also
                                                         27 Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1527 (9th Cir. 1995) (describing continuity
                                                         28 elements of RICO).
                                                                                                - 58 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 60 of 68 Page ID
                                                                                    #:68171


                                                          1         Witness Tampering (18 U.S.C. § 1512(b)):
                                                          2         194. Witness tampering under Section 1512(b) includes the “corrupt
                                                          3 persuasion” of a witness. See U.S. v. Khatami, 280 F.3d 907, 911 (9th Cir. 2002)
                                                          4 (holding that witness tampering occurred where conviction arose solely out of
                                                          5 noncoercive conduct directed toward witness based on theory that defendant had
                                                          6 corruptly persuaded those witnesses to mislead investigators with false information).
                                                          7 Attempts to persuade a witness to “give false testimony and bribing a witness to
                                                          8 withhold information are both forms of non-coercive conduct that fall within the
                                                          9 reach of the statute…” (Id. at 913-14 (holding that “non-coercive attempts to
                                                         10 persuade witnesses to lie … violated 18 U.S.C. § 12(b)”).)
                                                         11         195. An individual acts “corruptly” for purposes of Section 1503 where they
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 act “for an improper purpose (such as self-interest) and with consciousness of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 wrongdoing.” See U.S. v. Doss, 630 F.3d 1181, 1189 (9th Cir. 2011).
                                                         14         196. Witness tampering includes when one “knowingly uses intimidation,
                                                         15 threats, or corruptly persuades another person, or attempts to do so, or engages in
                                                         16 misleading conduct toward another person, with intent to influence, delay, or
                                                         17 prevent the testimony of any person in an official proceeding.” See 18 U.S.C. §
                                                         18 1512(b). One corruptly persuades under the statute when they have a
                                                         19 “consciousness of wrongdoing.” Arthur Andersen LLP v. United States, 544 U.S.
                                                         20 696, 704-06 (2005); see also U.S. v. Watters, 717 F.3d 733, 735 (9th Cir. 2013).
                                                         21         197. Witness tampering also involves an attempt to “hinder, delay, or
                                                         22 prevent the communication to a … judge of the United States information relating to
                                                         23 the commission or possible commission of a Federal offense.” See 18 U.S.C. §
                                                         24 1512(b)(3).
                                                         25         198. The NIC Counter-Defendants identified herein have knowingly used
                                                         26 intimidation and threats to corruptly persuade NTG’s former clients with intent to
                                                         27 influence their testimony in the instant action.
                                                         28
                                                                                               - 59 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 61 of 68 Page ID
                                                                                    #:68172


                                                          1         199. At all times relevant to this Counterclaim, the NIC Counter-Defendants
                                                          2 identified herein acted as authorized agents, employees, attorneys or principals of
                                                          3 Counter-Defendant NIC or Counter-Defendant Emord Firm. Their conduct was
                                                          4 performed for the benefit of NIC and the Emord Firm and caused NIC and the
                                                          5 Emord Firm to profit by unlawful means. Any predicate act identified herein which
                                                          6 was performed by, or at the direction of, an agent, employee, attorney or principal of
                                                          7 the NIC or the Emord Firm was also performed by or at the direction of NIC or the
                                                          8 Emord Firm. See Brady v. Dairy Fresh Products Co., 974 F.2d 1149, 1155 (9th Cir.
                                                          9 1992) (“an employer that is benefited by its employee or agent’s violations of
                                                         10 section 1962(c) may be held liable under the doctrines of respondeat superior and
                                                         11 agency when the employer is distinct from the enterprise.”).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Specific Predicate Acts for Each Counter-Defendant
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         200. Counterclaimants hereby incorporate by reference paragraphs 1 through
                                                         14 199. The specific facts and particulars related to the unlawful acts for which each
                                                         15 Counter-Defendant is liable are set forth below.
                                                         16         201. The NIC Counter-Defendants and Non-Party Co-Conspirators
                                                         17 identified herein have engaged in, and continue to engage in, a pattern of
                                                         18 racketeering activity comprised of the predicate acts of mail and wire fraud (18
                                                         19 U.S.C. §§ 1341, 1343, 1349), extortion (Cal. Penal Code § 520; 18 U.S.C. § 1951),
                                                         20 obstruction of justice (18 U.S.C. § 1503), and witness tampering (18 U.S.C. § 1512).
                                                         21 Those predicate acts are detailed herein.
                                                         22         202. At all relevant times, the Emord Firm and Arhangelsky acted as agents
                                                         23 for NIC, Benjamin Quinto and Theo Quinto directed the actions of NIC, and the
                                                         24 Declarants acted as co-conspirators with NIC, the Emord Firm and Arhangelsky.
                                                         25 Any predicate act identified herein which was performed by, or at the direction of,
                                                         26 an agent, employee, attorney or principal of the NIC was also performed by or at the
                                                         27 direction of the NIC. See Brady v. Dairy Fresh Products Co., 974 F.2d 1149, 1155
                                                         28 (9th Cir. 1992) (“an employer that is benefited by its employee or agent’s violations
                                                                                              - 60 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 62 of 68 Page ID
                                                                                    #:68173


                                                          1 of section 1962(c) may be held liable under the doctrines of respondeat superior and
                                                          2 agency when the employer is distinct from the enterprise.”).
                                                          3         203. The following Counter-Defendants are liable for the below predicate
                                                          4 acts committed by them and in relation to Counter-Defendants efforts to frame
                                                          5 Ferrell for perjury. See supra, ¶¶ 48-91.
                                                          6               a.     NIC, Benjamin Quinto, Theo Quinto, the Emord Firm,
                                                          7 Arhangelsky, Charlotte Carlberg, MaryAnn Buc and Jim Ann Buc for soliciting,
                                                          8 preparing, executing and filing the intentionally or recklessly false declarations and
                                                          9 NIC’s Motion for Sanctions against Ferrell (Dkt. 844). Id.
                                                         10               b.     Mail and wire fraud based on the filing of multiple false
                                                         11 declarations and in connection with NIC’s Motion for Sanctions and the associated
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 meet and confer letter containing false statements. Id.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13               c.     Obstruction of justice based on the filing of multiple false
                                                         14 declarations and in connection with NIC’s Motion for Sanctions and the associated
                                                         15 meet and confer letter containing false statements. Id
                                                         16               d.     Witness tampering by NIC, the Emord Firm, and Arhangelsky
                                                         17 based on their corrupt efforts to influence the testimony of witnesses in connection
                                                         18 with NIC’s Motion for Sanctions. Id.
                                                         19         204. The following Counter-Defendants are liable for the below predicate
                                                         20 acts committed by them and in relation to NIC’s attempt to extort false testimony
                                                         21 from Nilon. See supra, ¶¶ 92-139.
                                                         22               a.     Mail and wire fraud by NIC based on the filing of multiple false
                                                         23 declarations seeking to cover up NIC’s and Baker’s efforts to extort Nilon. Id.
                                                         24               b.     Obstruction of justice by NIC based on the filing of multiple
                                                         25 false declarations seeking to cover up NIC’s and Baker’s efforts to extort Nilon and
                                                         26 based on extortionate efforts to obtain false testimony from Nilon. Id.
                                                         27               c.     Witness tampering by NIC based on NIC’s (via its agent Baker)
                                                         28 attempts to corruptly influence Nilon’s testimony. Id.
                                                                                              - 61 -
                                                                                  FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 63 of 68 Page ID
                                                                                    #:68174


                                                          1                d.    Extortion by NIC based on wrongful threats to Nilon. Id.
                                                          2         205. The following Counter-Defendants are liable for the below predicate
                                                          3 acts committed by them and in relation to NIC’s scheme to tamper with the
                                                          4 testimony of former NTG clients. See supra, ¶¶ 140-158.
                                                          5                a.    Wire fraud by NIC (based on its agent Baker’s conduct) based on
                                                          6 use of the interstate wires to coerce statements from NTG former clients.
                                                          7 Supra.Part.VI.C.
                                                          8                b.    Extortion by NIC (via its agent Baker’s conduct) based on its
                                                          9 wrongful threats to NTG’s former clients. Id.
                                                         10                c.    Witness tampering by NIC (via its agent Baker’s conduct)
                                                         11 attempts to corruptly influence the testimony of NTG’s former clients.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         206. The following Counter-Defendants are liable for the below predicate
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 acts committed by them and in relation to NIC’s filing of a false declaration
                                                         14 regarding the Nilon deposition. See supra, ¶¶ 159-161.
                                                         15                a.    Wire fraud by NIC (via its agent Negrete’s conduct) in filing a
                                                         16 false declaration. Id.
                                                         17                b.    Obstruction of justice by NIC (via its agent Negrete’s conduct) in
                                                         18 the filing of a false declaration. Id.
                                                         19         207. Each of the Counter-Defendants identified herein has engaged in two or
                                                         20 more predicate acts as described above.
                                                         21         208. The predicate acts described herein are related because they were
                                                         22 committed using the same or similar methods and conduct, targeted the same or
                                                         23 similar victims, involved the same or similar participants, and were performed for
                                                         24 the same or similar purposes. See H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S.
                                                         25 229, 240 (1989).
                                                         26         209. The predicate acts described herein are continuous, occurring from
                                                         27 2014 until at least 2020. See supra at ¶¶ 48-164. The predicate acts include
                                                         28 attempts by NIC to obtain false testimony, including Baker’s predicate acts against
                                                                                                 - 62 -
                                                                                     FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 64 of 68 Page ID
                                                                                    #:68175


                                                          1 Nilon (August-September 2015), Baker’s predicate acts against other NTG former
                                                          2 clients (December 2015), the attempted cover up of Baker’s misconduct against
                                                          3 Nilon via false declarations filed by Baker and McNair (March 2016) and
                                                          4 additional, subsequent false declarations filed by Baker, Benjamin Quinto, and
                                                          5 Arhangelsky (May 2017), and the scheme of the NIC Counter-Defendants and the
                                                          6 Declarants to obtain a financial award and “death penalty” sanctions through the
                                                          7 filing of knowingly or recklessly false declarations accusing Ferrell of perjury. That
                                                          8 time period represents close-ended continuity under Northwestern Bell and its
                                                          9 progeny. H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 240 (1989).
                                                         10           210. In addition, it supports the existence of open-ended continuity because
                                                         11 NIC has an enterprise of seeking false testimony, which is likely to repeat itself
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 again and again in the future against any and all future litigation adversaries.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Indeed, as recently as November 2019, the Declarants were providing, and NIC was
                                                         14 filing, knowingly false declarations. Supra, ¶¶ 48-91.
                                                         15           211. The NIC Counter-Defendants identified herein continue to file the same
                                                         16 or similar sham declarations, and, thus, the enterprise reveals an extant continuing
                                                         17 threat that unlawful conduct will continue, representing open-ended continuity under
                                                         18 Northwestern Bell and its progeny. Id.
                                                         19           The Enterprise Affected Interstate Commerce:
                                                         20           212. The activities of the NIC Counter-Defendants identified herein affect
                                                         21 interstate commerce.
                                                         22           213. The NIC Counter-Defendants identified herein are engaged in an
                                                         23 enterprise and related activities that are in or affect interstate commerce. NIC
                                                         24 operates a nationwide business that sells its products to consumers in most or all 50
                                                         25 states.
                                                         26           214. The Emord Firm, whose principal is located in Washington, DC and
                                                         27 Virginia offices, operates nationwide including in the states of Arizona and
                                                         28 California.
                                                                                                - 63 -
                                                                                    FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 65 of 68 Page ID
                                                                                    #:68176


                                                          1         215. The fraudulent lawsuit of NIC filed by and prosecuted by the Emord
                                                          2 Firm in the instant action affects its victims who practice law in multiple
                                                          3 jurisdictions including, inter alia, California and Texas.
                                                          4         216. By causing the Counterclaimants the expense of unjustified legal fees,
                                                          5 the associated-in-fact enterprise described herein affected interstate commerce.
                                                          6         Injury to Business or Property:
                                                          7         217. Counterclaimants were injured multiple times in their business and
                                                          8 property from the enterprise’s false statements of material facts and predicate acts.
                                                          9 The harm from each of the four schemes discussed in Sections VI.A-D above is
                                                         10 independent. Counterclaimants would not have suffered any of this harm if
                                                         11 Counter-Defendants had not undertaken each of the pled acts, each of which is a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 separate and independent cause of Counterclaimants’ injuries. For instance,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 beginning in August 2019, Counterclaimants were put to significant expense
                                                         14 defending against false declarations accusing Ferrell of perjury. (Supra. ¶¶ 48-94.)
                                                         15 On February 28, 2019, Counterclaimants were injured by having summary
                                                         16 adjudication entered against them based on NIC’s false representation that Baker
                                                         17 was not acting as NIC’s agent. (Supra, ¶¶ 95-144.) Prior to that, Counterclaimants
                                                         18 incurred significant legal expenses and costs addressing the extortion and false
                                                         19 statements by NIC’s agent, Baker. (Id.; see also supra, ¶¶ 144-163.) And in
                                                         20 approximately October of 2017, Counterclaimants learned that they had been
                                                         21 injured through a false declaration filed by Negrete. (Supra, ¶¶ 163-166.) As such,
                                                         22 Counterclaimants have suffered concrete financial injuries via attorneys’ fees and
                                                         23 costs and injuries to their business and reputation due to the predicate acts identified
                                                         24 herein.
                                                         25         218. Counterclaimants have relied, to their detriment, on the representations
                                                         26 made by the NIC Counter-Defendants identified herein that their activities have
                                                         27 been in good faith.
                                                         28
                                                                                               - 64 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 66 of 68 Page ID
                                                                                    #:68177


                                                          1         219. Counterclaimants reasonably relied on the Emord Firm – licensed
                                                          2 attorneys – to obey and properly assert statutes, court orders, court rules, rules of
                                                          3 evidence, written agreements, representations to the court by officers of the court,
                                                          4 ethical rules, and representations made under oath to the court by NIC’s attorneys,
                                                          5 agents, and clients. See Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431
                                                          6 F.3d 353, 359 (9th Cir. 2005).
                                                          7         220. The predicate acts performed by members of the enterprise were the
                                                          8 direct and proximate cause of Counterclaimants’ loss in the form of legal fees. On
                                                          9 information and belief, Counterclaimants suffered injury in the form of injuries
                                                         10 stemming from the redirection of funds into costly litigation (e.g., opportunity
                                                         11 costs).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         221. WHEREFORE, Counterclaimants request that this Court enter
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 judgment against all Counter-Defendants identified herein as follows: actual
                                                         14 damages, treble damages, exemplary or punitive damages, and reasonable attorney
                                                         15 fees.
                                                         16                            SECOND CLAIM FOR RELIEF
                                                         17     CONSPIRACY TO VIOLATE RICO (18 U.S.C. §§ 1961, 1962(d), 1964(c))
                                                         18                           (Against All Counter-Defendants)
                                                         19         222. Counterclaimants incorporate by reference the preceding paragraphs of
                                                         20 their counterclaims as though fully set forth herein.
                                                         21         223. Counter-Defendants have each conspired to violate 18 U.S.C. § 1962(c)
                                                         22 in violation of 18 U.S.C. § 1962(d).
                                                         23         224. Counter-Defendants each knew about the essential nature and scope of
                                                         24 the enterprise and intended to participate in it.
                                                         25         225. Counter-Defendants each agreed to facilitate all or some of the
                                                         26 predicate acts described in paragraphs 48 through 221 herein.
                                                         27
                                                         28
                                                                                               - 65 -
                                                                                   FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 67 of 68 Page ID
                                                                                    #:68178


                                                          1           226. Counter-Defendants each intended to further, facilitate, or engage in
                                                          2 some or all of the predicate acts described in paragraphs 48 through 221 herein.
                                                          3 Those acts satisfy the elements of the substantive criminal offenses of mail fraud,
                                                          4 wire fraud, extortion, obstruction of justice, and witness tampering, and taken
                                                          5 together constitute a violation of 18 U.S.C. § 1962(c).
                                                          6           227. As a direct and proximate result of Counter-Defendants’ conspiracy,
                                                          7 the overt acts taken in furtherance of that conspiracy, and violations of 18 U.S.C. §
                                                          8 1962(d), Counterclaimants have been forced to spend millions of dollars defending
                                                          9 against these false accusations, which have also caused them to suffer substantially
                                                         10 injury to their property and reputation.
                                                         11           228. Counterclaimants request that the Court enter judgment against the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Counter-Defendants including actual damages, treble damages, punitive damages,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 and reasonable attorneys’ fees and costs.
                                                         14                                  PRAYER FOR RELIEF
                                                         15           1.    WHEREFORE, Counterclaimants respectfully request the following
                                                         16 relief:
                                                         17           A.    Judgment for the damages suffered by Counterclaimants as a result of
                                                         18                 Counter-Defendants’ wrongful acts in an amount to be determined at
                                                         19                 trial.
                                                         20           B.    Judgment trebling Counterclaimants’ recovery against Counter-
                                                         21                 Defendants pursuant to 18 U.S.C. § 1964(c).
                                                         22           C.    Judgment awarding Counterclaimants’ reasonable attorneys’ fees in
                                                         23                 this action, pursuant to 18 U.S.C. § 1964(c), and otherwise as
                                                         24                 appropriate.
                                                         25           D.    Judgment awarding Counterclaimants pre- and post- judgment interest,
                                                         26                 as well as costs of the action.
                                                         27           E.    Such other and further relief as the Court deems just and proper.
                                                         28
                                                                                                 - 66 -
                                                                                     FIRST AMENDED COUNTERCLAIM
                                                   Case 8:15-cv-02034-JVS-JCG Document 980 Filed 05/08/20 Page 68 of 68 Page ID
                                                                                    #:68179


                                                          1                                  JURY DEMAND
                                                          2       Counterclaimants hereby demand a trial by jury on all issues so triable.
                                                          3
                                                          4 Dated: May 7, 2020                   CALLAHAN & BLAINE, APLC
                                                          5
                                                                                                 By: /s/ David J. Darnell
                                                          6                                           Edward Susolik
                                                                                                      David J. Darnell
                                                          7                                           James M. Sabovich
                                                                                                      Attorneys for Defendants and
                                                          8                                           Counterclaimants NEWPORT TRIAL
                                                                                                      GROUP and SCOTT J. FERRELL
                                                          9
                                                         10
                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                             - 67 -
                                                                                 FIRST AMENDED COUNTERCLAIM
